         Case 1:19-cv-00445-RBW Document 25 Filed 05/13/19 Page 1 of 2



                            IN THE UNITED STATES DISTRICT
                      COURT FOR THE DISTRICT OF COLUMBIA



   AHMED ALI MUTHANA, individually, and                   Cause No. 1:19-cv-00445
   as next friend of Hoda Muthana and Minor
   John Doe [initials A.M.]
                                                           CIVIL ACTION
          Plaintiff/Petitioner,
          vs.

   Michael Pompeo, in his official capacity as
   Secretary of the Department of State,
   Donald J. Trump, in his official capacity as
   President of the United States; and
   William Pelham Barr in his official capacity
   as Attorney General.

          Defendants/Respondents.



                                   PLAINTIFF’S ERRATA

   Plaintiff Ahmed Ali Muthana, individually and as Next Friend of Hoda Muthana and Minor

John Doe, by and through undersigned counsel, files this Errata as follows:

       In Plaintiff’s originally filed Memorandum of Law in Opposition to Defendants’ Motion

to Dismiss or in the Alternative Motion for Partial Summary Judgment (Doc. 24), Plaintiff

erroneously filed a version showing the administrative codes embedded in the document which are

affiliated with each of the authorities, linking them to the Table of Authorities. Plaintiff now

attaches a corrected document, attached hereto as Exhibit A, which does not show these codes.

This does not change the substance of Plaintiff’s filing in any way, and instead is what Plaintiff

originally intended to file and makes the document far more readable (as well as making the

pagination for the Table of Authorities and Table of Contents accurate).
         Case 1:19-cv-00445-RBW Document 25 Filed 05/13/19 Page 2 of 2



   Plaintiff respectfully requests that this Court replace the version of Document 24 which was

filed on Friday, May 10, 2019 with the version attached at Exhibit A to this Errata. This is not

done for purposes of delay and Plaintiff makes no substantive changes to the document from its

filing on Friday, May 10, 2019.



Respectfully submitted,


                                                                            /s/_Christina A. Jump
                                                                                  Charles D. Swift
                                                                              D.C. ID No. 987353
                                                                        Texas Bar No. 24091964
                                                                                cswift@clcma.org
                                                                                Christina A. Jump
                                                                               D.C. ID No. TX151
                                                                        Texas Bar No. 00795828
                                                                                cjump@clcma.org
                                                                    Constitutional Law Center for
                                                                              Muslims in America
                                                                    833 E. Arapaho Rd, Suite 102
                                                                          Richardson, TX 75081
                                                                           Phone: (972) 914-2507
                                                                              Fax: (972) 692-7454


                                  CERTIFICATE OF SERVICE

       The undersigned counsel hereby affirms that the foregoing will be served on all counsel of

record via ECF filing on this 13th day of May, and served with the Complaint in this matter, on all

listed Defendants.



                                                                            /s/_Christina A. Jump
                                                                                Christina A. Jump




                                                2
   Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 1 of 101



                         IN THE UNITED STATES DISTRICT
                   COURT FOR THE DISTRICT OF COLUMBIA



AHMED ALI MUTHANA, individually, and           Cause No. 1:19-cv-00445
as next friend of Hoda Muthana and Minor
John Doe [initials A.M.]                       Judge: Reggie B. Walton

                                               CIVIL ACTION
       Plaintiff/Petitioner,
       vs.

Michael Pompeo, in his official capacity as
Secretary of the Department of State,
Donald J. Trump, in his official capacity as
President of the United States; and
William Pelham Barr in his official capacity
as Attorney General.

       Defendants/Respondents.



                PLAINTIFF’S MEMORANDUM OF LAW
    IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR IN THE
      ALTERNATIVE MOTION FOR PARTIAL SUMMARY JUDGMENT


                                                               /s/_Charles D. Swift
                                                                     Charles D. Swift
                                                                 D.C. ID No. 987353
                                                           Texas Bar No. 24091964
                                                                   cswift@clcma.org
                                                                   Christina A. Jump
                                                                 D.C. ID No. TX151
                                                           Texas Bar No. 00795828
                                                                   cjump@clcma.org
                                                       Constitutional Law Center for
                                                                 Muslims in America
                                                       833 E. Arapaho Rd, Suite 102
                                                             Richardson, TX 75081
                                                              Phone: (972) 914-2507
                                                                Fax: (972) 692-7454


                                          i
                Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 2 of 101



                                                      TABLE OF CONTENTS
I.         INTRODUCTION ...................................................................................................................... 1

II.        BRIEF FACTUAL SUMMARY ............................................................................................... 2

III. RELEVANT LEGAL STANDARDS.........................................................................................5
      A.        Motions to Dismiss Under Federal Rule of Civil Procedure 12(b)(1)............................................ 5
      B.        Motions to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)............................................. 6
      C.        Standard Under Federal Rule of Civil Procedure 56 ...................................................................... .7
IV. NEXT FRIEND STATUS IS APPROPRIATE HERE ........................................................... 8
  A. Standard for Need and Identifying an Appropriate Next Friend.................................................... 8
      B.        Next Friend Standing May Be Invoked In General Civil Litigation ................................................ 9
      C. Plaintiff Demonstrates Appropriate Grounds for Next Friend Status in This Case..................... 10
V. MS. MUTHANA IS ENTITLED TO DECLARATORY RELIEF BASED ON THE
 DEPARTMENT OF STATE PREVIOUSLY ISSUING HER TWO PASSPORTS. ................ 14
   A. A United States Passport is Legal Proof of U.S. Citizenship...............................................15
   B. Revocation of a Document Does Not Equal Revocation of Status.......................................17
   C. Ms. Muthana is Entitled to Declaratory Judgment on Her Continuing Citizenship.........18
   D. Public Statements of Administration Officials Have No Legal Effect.................................18
VI. AS A UNITED STATES CITIZEN, MS. MUTHANA IS ENTITLED TO RETURN
 TO THE UNITED STATES EVEN WITHOUT A PASSPORT .................................................. 19
            A. Ms. Muthana Retains the Right to Re-Enter, Passport or Not........................................19
            B. Even if Applicable, Section 1503 is Not An Exclusive Remedy.......................................24
VII. IN THE ALTERNATIVE, PLAINTIFF SEEKS LEAVE TO AMEND TO ADDRESS §
1503 IN AN AMENDED COMLAINT. ANY SUCH AMENDMENT WOULD BE IN
THE INTERESTS OF JUSTICE AND NOT FUTILE. .................................................................. 25
      A. Legal Standard ........................................................................................................................... 25
      B. There is No Compelling Reason to Deny Leave to Amend Here .......................................... 25
      C.Amendment Would Not Be Futile............................................................................................27
        a. Diplomatic Immunity Did Not Apply to Plaintiff at the Time of Ms. Muthana’s Birth. . .....30
           b.      This Court, and Plaintiff, are Not Bound to Accept the Determination of the State Department
           on Immunity in this Situation. ....................................................................................................... 32
VIII.            DEFENDANTS ARE PREVENTED BY ESTOPPEL FROM NOW DISPUTING
 MS. MUTHANA’S CITIZENSHIP.................................................................................................. 33
IX. PLAINTIFF AHMED MUTHANA PROPERLY BRINGS A CLAIM SEEKING
  DECLARATORY JUDGMENT AS TO MATERIAL SUPPORT ............................................... 36
      A.        Defendants Erroneously Dispute Plaintiff’s Claims While Asking for Dismissal. ........... 36
      B.        There Exists a Live Controversy. .......................................................................................... 37
      C.        Plaintiff’s Request Relates Directly to Ms. Muthana’s Constitutional Right to Return. . 38
X. CONCLUSION..................................................................................................................................39
                                                            ii
          Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 3 of 101



                                             TABLE OF AUTHORITIES

U.S. SUPREME COURT CASES
Anderson v. Liberty Lobby Inc., 477 U.S. 242 (1986) .............................................................. 8, 10
Ashcroft v. Iqbal, 556 U.S. 662 (2009) .......................................................................................... 7
Babbitt v. Farm Workers, 442 U.S. 289 (1979)............................................................................39
Califano v. Sanders, 430 U.S. 99 (1977) .......................................................................................24
Conley v. Gibson, 355 U.S. 41 (1957) ............................................................................................ 6
Deshaney v. Winnebago County Dep't of Social Services, 489 U.S. 189 (1989) ......................... 20
Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227 (1962) ........................................................... 25
Hamdan v. Rumsfeld, 548 U.S. 557 (2006) .................................................................................. 22
Holder v. Humanitarian Law Project, 561 U.S. 1, 25 (2010)........................................................38
Leatherman v. Tarrant Cnty. Narcotics Intel. & Coordination Unit, 507 U.S. 163 (1993) ........... 6
McCarthy v. Madigan, 503 U.S. 140 (1992) ................................................................................ 29
Reid v. Covert, 354 U.S. 1 (1957) ................................................................................................ 23
Scheuer v. Rhodes, 416 U.S. 232 (1974) ....................................................................................... 6
Tuan Anh Nguyen v. I.N.S., 533 U.S. 53 (2001) ........................................................................... 23
Whitmore v. Arkansas, 495 U.S. 149 (1990) ............................................................................9, 10

CIRCUIT AND DISTRICT COURT CASES
Abigail Alliance for Better Access to Dev. Drugs v. McClellan, 2004 U.S. Dist. LEXIS 29594
  (D.D.C. Aug. 30, 2004) at *17 .................................................................................................... 28
ACLU Found. of S. Cal. v. Barr, 952 F.2d 457 (D.C. Cir. 1991)..................................................... 6
ACLU Found. v. Mattis, 286 F. Supp. 3d 53 (D.D.C. 2017).......................................................... 12
Ahmed Salem Bin Jaber v. United States, 155 F. Supp. 3d 70 (D.D.C. 2016).....................9, 11, 13
Al-Aulaqi v. Obama, 727 F. Supp. 2d 1 (D.D.C. 2010) .......................................................... 10, 19
Ali v. Dist. Dir., 743 Fed. Appx. 354 (11th Cir. 2018) .................................................................... 32
Americable Int’l v. Department of Navy, 129 F.3d 1271 (D.C. Cir. 1997)....................................... 8
Artis v. Greenspan, 223 F. Supp. 2d 149 (D.D.C. 2002) ............................................................... 28
Atchinson v. District of Columbia, 73 F.3d 418 (D.C. Cir. 1996) ................................................. 30
Avocados Plus Inc. v. Veneman, 370 F.3d 1243 (D.C. Cir. 2004)................................................. 29
Banchong v. Kane, 2009 U.S. Dist. LEXIS 127134 (D. Ariz. Dec. 23, 2009).............................. 16
Barr v. Clinton, 370 F.3d 1196 (D.C. Cir. 2004) ............................................................................. 6
Bronner v. Duggan, 324 F.R.D. 285 (D.D.C. 2018) ...................................................................... 27
Brown v. FBI, 744 F. Supp. 2d 120 (D.D.C. 2010) ........................................................................ 26
Browning v. Clinton, 292 F.3d 235 (D.C. Cir. 2002) ....................................................................... 6
*Chacoty v. Tillerson, 285 F. Supp. 3d 293 (D.D.C. 2018) ................................................ 15, 18, 24
Coleman v. Pension Benefit Guar. Corp., 94 F. Supp. 2d. 18 (D.D.C. 2000) ................................ 28

                                                                 iii
     Case 1:19-cv-00445-RBW
Communications Workers of America v.Document  25-1& Tel.
                                     American Tel.   Filed 05/13/19 Page 4 of 101
                                                         Co.,
  40 F. 3d 426 (D.C. Cir. 1994) ....................................................................................................... 28
Doe v. Bush, 2006 U.S. Dist. LEXIS 79175 (D.D.C. October 31, 2006)...................................... ..9
Doe v. Mattis, 889 F.3d 745 (D.C. Cir. 2018) ...............................................................................22
Dove v. Wash. Metro. Area Transit Auth., 221 F.R.D. 246 (D.D.C. 2004) ................................... 26
Edwards v. Bryson, 884 F. Supp. 2d 202 (E.D. Pa. 2012).............................................................. 16
Empagran S.A. v. F. Hoffman-Laroche, Ltd., 315 F.3d 338 (D.C. Cir. 2003) .............................6, 37
Estate of Gaither v. District of Columbia, 272 F.R.D. 248 (D.D.C. 2011) .................................. 26
Estate of Gaither v. District of Columbia, 655 F. Supp. 2d 69 (D.D.C. 2009) ............................... 7
First Chicago Int’l v. United Exch. Co., 836 F.2d 1375 (D.C. Cir. 1988).................................... ..8
Foreman v. Heineman, 240 F.R.D. 456 (D. Neb. 2007) ............................................................... .9
Graham v. SEC, 222 F.3d 994 (D.C. Cir. 2000) ........................................................................... 39
Grumman Ohio Corp. v. Dole, 776 F.2d 338 (D.C. Cir. 1985)......................................................34
 Harrison v. Rubin, 174 F.3d 249, 253 (D.C. Cir. 1999) ............................................................... 30
 Heller v. District of Columbia, 290 F.R.D. 1 (D.D.C. 2013).......................................................26
 Hertzberg v. Veneman, 273 F. Supp 2d 67 ................................................................................... 33
In re Vitamins Antitrust Litigation, 217 F.R.D. 30 (D.D.C. 2003)............................................... 25
 ATC Petroleum, Inc. v. Sanders, 860 F.2d 1104 (D.C. Cir. 1988) ............................................... 33
 Keil v. Triveline, 661 F.3d 981 (8th Cir. 2011) ............................................................................ 16
Laningham v. U.S. Navy, 813 F.2d 1236 (D.C. Cir. 1987) ............................................................ 8
Latif v. Holder, 969 F. Supp. 2d 1293 (D. Or. 2003) .................................................................. 20
 Lempert v. Rice, 956 F. Supp. 2d 17 (D.D.C. 2013) ...................................................................... 5
 Magnuson
  *              v. Baker, 911 F.2d 330 (9th Cir. 1990) ...............................................16, 17, 33, 35, 36
Matter of Villanueva, Interim Decision #2968 (BIA 1984) ....................................................15. 16
Maydak v. United States, 254, F. Supp. 2d 23 (D.D.C. 2003) ....................................................... 7
 Mohamed v. Holder, 995 F. Supp. 2d 520 (D. Or. 2014) ....................................................... 19, 20
Momenian v. Davidson, 878 F.3d 381 (D.C. Cir. 2017) ................................................................ 7
 Muhammad v. United States, 300 F. Supp. 3d 257 (D.D.C. 2018) ................................................ 7
Nattah v. Bush, 770 F. Supp. 2d 193 (D.D.C. 2001) ................................................................. 6, 37
 Northland Capital Corp., v. Silver, 1983 U.S. Dist. LEXIS 18115, *14 (D.D.C. March 30, 1983)
    ..................................................................................................................................................... 7
 Patton Boggs LLP v. Chevron Corp., 683 F.3d 397 (D.C. Cir. 2012).............................................. 7
 Polsby v. Thompson, 201 F. Supp. 2d 45 (D.D.C. 2002) ............................................................... 25
 Randolph-Sheppard Vendors of America v. Weinberger, 254 U.S. App. D.C. 45, 795 F.2d 90,
    105 (D.C. Cir. 1986).................................................................................................................. 28
Raya v. Clinton, No. 09-cv-00169-GEC ....................................................................................... ..32
Samirah v. Holder, 627 F.3d 652 (7th Cir. 2010) ............................................................................ 23
Settles v. U.S. Parole Comm'n, 429 F.3d 1098 (D.C. Cir. 2005) ................................................6, 37
Tabb v. District of Columbia, 477 F. Supp. 2d 185 (D.D.C. 2007) ...................................................8
Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294 (D.C. Cir. 1987) ............................................. 7
United States v. Clarke, 628 F. Supp. 2d 15 (D.D.C. 2009) ........................................................... 16


                                                                             iv
          Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 5 of 101


Wilson v. District of Columbia, 269 F.R.D. 8 (D.D.C. 2010) ........................................................6, 37
Worthy v. United States, 328 F.2d 386 (5th Cir. 1964) ......................................................................23
Wultz v. Islamic Republic of Iran, 755 F. Supp. 2d 1 (D.D.C. 2010)................................................37
* ia v. Tillerson, 865 F.3d 643 (D.C. Cir. 2017) .......................................................................... 16, 17
X

STATUTES
18 U.S.C. § 2339B .......................................................................................................................... 2
22 U.S.C. § 2705 ..................................................................................................................... 19, 20
8 U.S.C § 1453 .............................................................................................................................. 21
8 U.S.C. § 1503 ...................................................................................................................... passim
8 U.S.C. § 1504 ............................................................................................................................. 21
8 U.S.C. §1451 ........................................................................................................................ 21, 36


RULES

Fed. R. Civ. P. 12(b)(6)...............................................................................................................5, 7
Fed. R. Civ. P. 12(b)1 ............................................................................................................ 5. 6. 7
Fed. R. Civ. P. 17(c)(2) ................................................................................................................. 11
Fed. R. Civ. P. 56 ............................................................................................................................7
Fed. R. Civ. Pro. 15(a) .................................................................................................................. 29

CONSTITUTIONAL PROVISIONS
U.S. Const. Amend. XIV ......................................................................................................... 22, 23
U.S. Const. Amend. XIV .............................................................................................................. 23




                                                                       v
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 6 of 101



                                           I.       INTRODUCTION

        Plaintiff Ahmed Ali Muthana is a naturalized United States citizen. He is also the father

of Hoda Muthana, and the grandfather of Minor John Doe. He brings this action on his own behalf

for declaratory judgment, and as proper Next Friend of Hoda Muthana and Minor John Doe

seeking declaratory, injunctive and mandamus relief. Plaintiff Muthana’s U.S.-born daughter and

his grandson are currently in a precarious position by way of their present location in Camp Roj in

Syria. The United States has begun its withdrawal of U.S. forces from the Syrian conflict. 1 Upon

withdrawal, the ability of the United States to obtain military cooperation from the Syrian

Democratic forces, with which they have been previously aligned, will be greatly diminished if

even possible. As set forth further in Plaintiff’s Complaint and below, the failure of the United

States to use reasonable efforts to facilitate the return of Ms. Muthana and her son as it is obligated

to do under both the Constitution and the Fourth Geneva Convention will cause immediate and

irreparable harm by jeopardizing their ability in the future to return to the United States. Of greater

urgency, as reflected in the Declaration of Ahmed Muthana, attached to this Response in

Opposition as Exhibit A, the health of Mr. Muthana’s young grandson is declining, and he is at

increasing risk of serious health decline, up to and including death, the longer he is prevented by

the actions of Defendants from leaving his current conditions.

        After both President Trump and Secretary of State Mike Pompeo specifically declared

Hoda Muthana not to be a citizen of the United States, or entitled to become one or to return at any

time, Plaintiff filed this suit. Plaintiff seeks declaratory relief recognizing that Ms. Muthana

remains a citizen of the United States, that her son is eligible for United States citizenship, and that



1
  “The Planned U.S. Troop Withdrawal from Syria: Here’s the Latest,” The New York Times, January 16, 2019
(https://www.nytimes.com/2019/01/16/world/middleeast/syria-us-troops-timeline.html) (last accessed January 20,
2019).

                                                      1
        Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 7 of 101



Mr. Muthana will not violate 18 U.S.C. § 2339B by helping provide what his daughter and

grandson need to survive until they reach the United States; Plaintiff also seeks an order in

mandamus instructing the United States to use reasonable good faith efforts to assist in the return

travel of Hoda Muthana, along with her minor child, and in the alternative that the Department of

State issue a certificate of identity for Ms. Muthana. Defendants now seek dismissal of all claims

in this matter by way of a single motion brought under Fed. R. Civ. P. 12(b)(1), Fed. R. Civ. P.

12(b)(6) and Fed. R. Civ. P. 56. For the reasons set forth below, Plaintiff respectfully requests that

this Court deny Defendants’ Motion in full; in the alternative, Plaintiff respectfully requests leave

of this Court to file an amended complaint, in the interests of justice and judicial economy.


                                      II.       BRIEF FACTUAL SUMMARY

         The following facts are undisputed. Prior to the birth of his daughter Hoda Muthana,

Plaintiff Ahmed Ali Muthana worked as a diplomat for the Yemen Permanent Mission to the

United Nations. Doc. 1-5. He held this position beginning on October 15, 1990. Doc. 1-5. He was

fired from this position in June 1994. Doc. 19-2 at 12 (“Fired 6/94 SEE CARRDEX”). On June

2, 1994, the Yemeni Ambassador Al-Aashtal required Mr. Muthana to surrender his diplomatic

identity card. Doc. 1 at 6; see also Ex. A. Mr. Muthana’s diplomatic position officially ended no

later than September 1, 1994. Doc. 19-2 at 5, 14; see also Doc. 1-5. Sometime after his termination,

the United States Mission to the United Nations received notice of both Mr. Muthana’s June

termination and his official end date of September 1, 1994. 2


2
  Defendants erroneously state that there is no dispute as to the date on which the United States Mission to the United
Nations learned of the termination of Mr. Muthana’s duties. Doc. 19 at 27. While Plaintiff does not believe the date
of official notice to be relevant to the end of his duties and therefore his entitlement to immunity, Plaintiff does not
know when, exactly, the United States Mission to the United Nations learned of his termination. Plaintiff notes that
the document dated February 6, 1995 provided by Defendants (Doc. 19-2 at p. 14), and presumably compiled in
advance of that date, lists Plaintiff and two other individuals on behalf of Yemen as “left the Mission in September
1994” and that, regarding Plaintiff, the typed notation of “No further information available” is crossed out by hand,
with a handwritten notation reflecting Plaintiff’s plans for the future added, with the date February 11, 1995 also

                                                           2
          Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 8 of 101



           Hoda Muthana was born later, in the state of New Jersey, on October 28, 1994. 3 Utilizing

his daughter’s birth certificate, Mr. Muthana applied for a passport for his minor daughter Hoda

Muthana in 2004. Doc. 1 at 6. After receiving this application, officials from the United States

State Department initially questioned whether Ms. Muthana was eligible for a U.S. passport, based

on their records purportedly showing her father’s diplomatic status remained in effect until

February 6, 1995. In response, Ahmed Ali Muthana provided the government with a letter from

the United States Mission to the United Nations, signed by Russell F. Graham, Minister Counselor

for Host Country Affairs, and addressed to Bureau of Citizenship and Immigration Services, which

confirms that the diplomatic status he had due to his employment at the U.N. was terminated prior

to the time of Ms. Muthana’s birth. 4 The United States accepted this documentation and issued

Hoda Muthana the requested passport on January 24, 2005, listing her nationality as “United States

of America.” 5 The United States later renewed Ms. Muthana’s passport on February 21, 2014. 6

           Ms. Muthana traveled to Syria beginning in November 2014, unbeknownst to her family

at the time. Plaintiff Ahmed Ali Muthana immediately began working with the FBI to find her,

and kept them up to date on any communications he had with her. Doc. 1. In or about November

2018, Ms. Muthana communicated that she was trying to escape ISIS-controlled Syria. Ex. A. By

December 2018 she had left her home in Syria with her young son, hoping to turn herself into




handwritten beneath it. However, other than to strongly indicate that the United States Mission to the United Nations
knew of the end of Plaintiff’s duties prior to the February 6 publication date of the “blue list” termination excerpt
provided, the documents provided by Defendants do not conclusively reveal the date on which the United States first
learned of the end of Mr. Muthana’s duties.
3
    See Doc. 1-4, Ex. B to Plaintiff’s Complaint.

4
    Doc. 1-5, Exhibit C to Plaintiff’s Complaint.
5
    Doc. 1-6, Exhibit D to Plaintiff’s Complaint.
6
    Id.

                                                         3
        Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 9 of 101



American forces. By January 2019, she approached Syrian Democratic forces, and was first

detained at Camp al-Hawl prior to her relocation to Camp Roj. Ex. A. Ms. Muthana identified

herself and her son as United States citizens. Despite this identification, she was not interred with

other persons believed to be United States citizens.

         She has repeatedly and consistently articulated her desire to return to the United States, her

remorse over her prior actions, and her willingness to surrender to United States authorities for

any criminal consequences she may face. 7 Nonetheless, on February 20, 2019, the United States

Department of State declared on its website that “Ms. Hoda Muthana is not a U.S. citizen and will

not be admitted into the United States. She does not have any legal basis, no valid U.S. passport,

no right to a passport, nor any visa to travel to the United States.” 8 Later on February 20, 2019,

President Donald J. Trump tweeted that “I have instructed Secretary of State Mike Pompeo, and

he fully agrees, not to allow Hoda Muthana back into the Country!” 9 Secretary of State Pompeo

then appeared on national television, proclaiming that Ms. Muthana “is a terrorist. She is not a




7
  Ex. A, letter from Hoda Muthana, attached to Declaration of Ahmed Muthana; see also Martin Chow and Bethlan
McKernan, Hoda Muthana ‘deeply regrets’ joining Isis and wants to return home, The Guardian (Feb. 17, 2019),
available at https://www.theguardian.com/world/2019/feb/17/us-woman-hoda-muthana-deeply-regrets-joining-isis-
and-wants-return-home (where Ms. Muthana stated that “I want to return [to the United States] and I’ll never come
back to the Middle East” as well as that she “deeply regrets” traveling to Syria to join the Islamic State.); “I am
allowed back,” U.S. “ISIS bride” Hoda Muthana tells CBS News, CBS News (March 4, 2019), available
at https://www.cbsnews.com/news/us-isis-bride-hoda-muthana-court-bid-to-come-home-donald-trump-says-not-
citizen/ (“Muthana told CBS News she would be willing to go to jail if that’s what it takes to get back to America.”);
Richard Engel, ISIS bride Hoda Muthana says she’ll have ‘no problem’ returning to U.S., NBC News (Feb. 22,
2019), available at https://www.nbcnews.com/news/world/isis-bride-hoda-muthana-says-she-ll-have-no-problem-
n974391 (“[w]hen asked what she expects will happen if she is allowed to return to the U.S., Muthana replied, ‘Of
course I’ll be given jail time.’").
8
 Press Release dated February 20, 2019, located on Department of State website
(https://www.state.gov/secretary/remarks/2019/02/289558.htm) (last visited February 20, 2019).
9
 https://twitter.com/realdonaldtrump/status/1098327855145062411?s=21 (last visited February
20, 2019).


                                                          4
           Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 10 of 101



United States citizen. She ought not return to this country.” 10 After prompting that she had been

born in the United States, Secretary Pompeo averred that “she may have been born in the United

States”, but nonetheless made the conclusory assertion, which is not within his authority to make,

that “she is not a U.S. citizen, nor is she entitled to U.S. citizenship.” 11 As reasoning, Secretary

Pompeo stated simply “You have to remember the context” and described the war against ISIS. 12

            Prior to the above proclamations, the United States did not initiate any action in the courts

of the United States to revoke Ms. Muthana’s citizenship. It has not done so since then either.

Defendants did, however, file their Motion to Dismiss or in the Alternative Partial Motion for

Summary Judgment in this matter. Doc. 19 (“Defendants’ Motion”). Plaintiff hereby submits this

Response in Opposition, and for the reasons stated below respectfully requests that Defendants’

Motion be denied in its entirety. 13

                                   III.     RELEVANT LEGAL STANDARDS

            As Defendants attempt to dismiss Plaintiff’s claims under several different standards,

Plaintiff will address these in turn below under the appropriate standards.


A.          Motions to Dismiss Under Federal Rule of Civil Procedure 12(b)(1)

            Generally, a reviewing court “consider[] Rule 12(b)(1) challenges to its subject matter

jurisdiction before assessing the legal sufficiency of a claim under Rule 12(b)(6)." Lempert v. Rice,

956 F. Supp. 2d 17, 27 (D.D.C. 2013). In evaluating a motion to dismiss brought under Rule

12(b)(1), courts must "accept as true all of the factual allegations contained in the complaint."


10
   https://www.today.com/video/mike-pompeo-on-hoda-muthana-she-is-not-a-us-citizen-1446009923715 (last
visited February 27, 2019).
11
   Id.
12
     Id.
13
 Plaintiff does not wish to pursue the claim at Count 2 in Plaintiff’s Original Complaint, which is derivative of Ms.
Muthana’s mother’s immigration status at the time of Ms. Muthana’s birth (Doc. 1 at 13).

                                                          5
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 11 of 101



Wilson v. District of Columbia, 269 F.R.D. 8, 11 (D.D.C. 2010) (citing Leatherman v. Tarrant

Cnty. Narcotics Intel. & Coordination Unit, 507 U.S. 163, 164 (1993)). Reviewing courts are

instructed to “review the complaint liberally while accepting all inferences favorable to the

plaintiff.” Nattah v. Bush, 770 F. Supp. 2d 193, 199 (D.D.C. 2001) (citing Barr v. Clinton, 370

F.3d 1196, 1199, 361 U.S. App. D.C. 472 (D.C. Cir. 2004)). In other words, a reviewing court

“assumes the truth of the allegations made and construes them favorably to the pleader.” Empagran

S.A. v. F. Hoffman-Laroche, Ltd., 315 F.3d 338, 343 (D.C. Cir. 2003) (citing Scheuer v. Rhodes,

416 U.S. 232, 236 (1974)). A court may dismiss a complaint for lack of subject-matter jurisdiction

only if "it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim

which would entitle him to relief." Empagran, 315 F.3d at 343 (quoting Conley v. Gibson, 355

U.S. 41, 45-46, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957)). Courts may also consider relevant materials

outside the pleadings when evaluating a motion to dismiss brought under Fed. R. Civ. P. 12(b)(1).

Settles v. U.S. Parole Comm'n, 429 F.3d 1098, 1107 (D.C. Cir. 2005).


B.      Motions to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)

        A motion to dismiss brought under Federal Rule of Civil Procedure 12(b)(6) challenges

the legal sufficiency of a complaint. Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002).

Accordingly, the proper test when assessing 12(b)(6) motion is not “whether a plaintiff will

ultimately prevail but whether the claimant is entitled to offer evidence to support the claims.”

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974). The Supreme Court has also held that in reviewing

a complaint, “it may appear on the face of the pleadings that a recovery is very remote and unlikely

but that is not the test." Id. All that a reviewing court is required to determine is whether a plaintiff

has properly stated a claim. ACLU Found. of S. Cal. v. Barr, 952 F.2d 457, 467 (D.C. Cir. 1991).

In order to survive a motion to dismiss brought under this Rule, the complaint must “plead[] factual


                                                   6
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 12 of 101



content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged,” and “must suggest a plausible scenario that shows that the pleader is entitled

to relief.'" Patton Boggs LLP v. Chevron Corp., 683 F.3d 397, 403 (D.C. Cir. 2012) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Similar to the review of Rule 12(b)(1) motions, courts

reviewing (12)(b)(6) challenges must treat a plaintiff’s allegations as true, and draw all reasonable

inferences in the favor of the plaintiff. Muhammad v. United States, 300 F. Supp. 3d 257, 262

(D.D.C. 2018) (citing Momenian v. Davidson, 878 F.3d 381, 387 (D.C. Cir. 2017)).


C.     Standard Under Federal Rule of Civil Procedure 56

       In evaluating a motion for summary judgment brought pre-judgment as here, Defendants

request summary judgment on Counts 1-8 of Plaintiff’s Complaint “in the alternative”; they ask

this Court to find that there is no genuine issue of material fact on the question of Ms. Muthana’s

citizenship. Summary judgment is only appropriate “when no genuine issues of material fact are

in dispute.” Fed. R. Civ. P 56. “[T]o be material, the factual assertion must be capable of affecting

the substantive outcome of the litigation,” and to be genuine, “the issue must be supported by

sufficient admissible evidence that a reasonable trier-of fact could find for the nonmoving party.”

Fed. R. Civ. P 56; see also Maydak v. United States DOJ, 254, F. Supp. 2d 23, 32 (D.D.C. 2003);

Estate of Gaither v. District of Columbia, 655 F. Supp. 2d 69, 78 (D.D.C. 2009).

       The party seeking summary judgment “bears the heavy burden of establishing that the

merits of its case are so clear” that summary judgment is appropriate. Taxpayers Watchdog, Inc.

v. Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987); see also Northland Capital Corp., v. Silver, 1983

U.S. Dist. LEXIS 18115, *14 (D.D.C. March 30, 1983) (“a party who seeks to dispose of an action

on a motion for summary judgment bears a heavy burden”). In considering a motion for summary

judgment, the non-movant’s evidence must be believed, and “all justifiable inferences are to be


                                                 7
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 13 of 101



drawn in his favor.” Anderson v. Liberty Lobby Inc., 477 U.S. 242, 255 (1986). The non-movant’s

burden at this stage is not to prove his case; he may prevail simply by providing evidence “that

would permit a reasonable jury to find [in his favor].” Laningham v. U.S. Navy, 813 F.2d 1236,

1242, 259 U.S. App. D.C. 115 (D.C. Cir. 1987). The burden for demonstrating the appropriateness

of summary judgment is even heavier in the early stages of litigation, and summary judgment

“ordinarily ‘is proper only after the plaintiff has been given adequate time for discovery.’”

Americable Int’l v. Department of Navy, 129 F.3d 1271 (D.C. Cir. 1997) (quoting “First Chicago

Int’l v. United Exch. Co., 836 F.2d 1375, 1380 (D.C. Cir. 1988); see also Tabb v. District of

Columbia, 477 F. Supp. 2d 185, 188, n. 1 (D.D.C. 2007) (“Defendants…sought summary

judgment very early in this lawsuit—before any discovery. The Court notes that this is usually a

disfavored practice”). No discovery has taken place to date in this matter. Accordingly, this Court

finding summary judgment appropriate in this matter at this stage would require that the Court

hold that, even at this early pre-discovery stage, the issues presented are “so one-sided that one

party must prevail as a matter of law.” Liberty Lobby, 477 U.S. at 259. Defendants have fallen

significantly short of this burden.

                      IV.     NEXT FRIEND STATUS IS APPROPRIATE HERE

     In their Motion to Dismiss, Defendants argue that Plaintiff’s Complaint should be dismissed

because he “fails to establish that he has standing to sue as next friend of Muthana and A.M.” Doc.

19 at 11. The facts do not support this argument.

A.      Standard for Need and Identifying an Appropriate Next Friend

     Next friend status, which allows a person to bring suit on behalf of the actual party in interest,

is appropriate when two conditions are met. First, “a next friend must provide an adequate

explanation—such as inaccessibility, mental incompetence, or other disability—why the real party



                                                   8
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 14 of 101



in interest cannot appear on his own behalf,” and second the purported next friend “must be truly

dedicated to the best interest of the person on whose behalf he seeks to litigate, and it has been

further suggested that a ‘next friend’ must have some significant relationship with the real party in

interest.” Whitmore v. Arkansas, 495 U.S. 149, 163 (1990); see also Doe v. Bush, 2006 U.S. Dist.

LEXIS 79175 (D.D.C. October 31, 2006) (noting that “precedent in this circuit does not speak to

whether or not the Court should impute a significant relationship requirement to the second prong

of Whitmore”). While the burden to satisfy the requirements of next friend standing is on the party

seeking to assert it, Plaintiff has clearly done so here. See Whitmore, 495 U.S. at 164.

B.     Next Friend Standing May Be Invoked In General Civil Litigation

       Prior to applying the two prongs set forth in Whitmore, Defendants argue “at the threshold”

that the Court should reject Plaintiff’s claim of next friend standing because he “has not invoked

any applicable statute or rule authorizing his next-friend status.” Doc. 19 at 12. Defendants

accurately note that “Muthana is not a minor, and Plaintiff has not alleged that she is mentally

incompetent…nor is this a habeas corpus proceeding,” citing to Whitmore and Fed. R. Civ. P.

17(c)(2). Id. Although Defendants are correct that next friend standing is commonly invoked in

habeas proceedings, this Court has expressly held that “the most natural reading of Whitmore is

that next friend standing is not limited to habeas cases, but instead may be invoked if plaintiffs

can sufficiently demonstrate its necessity.” Ahmed Salem Bin Jaber v. United States, 155 F.

Supp. 3d 70, 75-77 (D.D.C. 2016) (emphasis added). In Ahmed Salem Bin Jaber, a case involving

drone strikes in Yemen, this Court rejected as unpersuasive defendants’ claim that “in cases

involving mentally competent adults, next friend standing has only been recognized in habeas

corpus cases,” and instead held that the Whitmore opinion “expressly declined to hold that such

statutory authorization is necessary.” Id. at 75; see also Foreman v. Heineman, 240 F.R.D. 456,



                                                 9
         Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 15 of 101



516 (D. Neb. 2007) (noting that “although Whitmore’s next friend analysis was first enunciated in

the context of habeas law, it has been extended to general civil litigation”). Defendants’ contention

that next friend standing should not be available “in a non-habeas case where no statute or rule

authorizes suit by a next friend” contradicts this Court’s precedent. Doc. 19 at 13. Plaintiff should

be permitted to assert next friend standing, as the factual background supports its appropriateness.

C.         Plaintiff Demonstrates Appropriate Grounds for Next Friend Status in This Case

       Defendants next argue that Plaintiff cannot satisfy the Whitmore test because he fails to provide

an “adequate explanation why the real party in interest cannot appear.” Doc. 19 at 13, citing

Whitmore, 495 U.S. at 163. Defendants assert that Plaintiff’s references to receiving

communications from Ms. Muthana, as well as Ms. Muthana’s conversations with western media,

undercut the assertion that she is unable to bring this lawsuit on her own behalf. This argument

mischaracterizes the factual basis underlying Plaintiff’s claim of next friend standing, as well as

the requirement applicable to a motion to dismiss to view all facts in the light most favorable to

the non-movant. Unlike in Al-Aulaqi, where the court found that Plaintiff was voluntarily

incommunicado as a “result of his own choice,” Ms. Muthana is being held by Kurdish forces and

has little to no control over her ability to communicate with the outside world. Compare Al-Aulaqi

v. Obama, 727 F. Supp. 2d 1, 19 (D.D.C. 2010). She is not able to text or call home freely, and

both Plaintiff and counsel for Plaintiff have no ability to initiate contact with her. Ms. Muthana

has not had reliable access to communication since her arrival at Camp Roj, where communication

via phone can only be done through the camp’s administration phone, using WhatsApp, cannot be

arranged in advance, and does not occur at predictable intervals. 14 Accordingly, although Plaintiff

has sporadically received text messages from Ms. Muthana, these messages arrive inconsistently



14
     See the attached declarations of Ahmed Ali Muthana, at Exhibit A.

                                                          10
          Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 16 of 101



and have largely come from unrecognized numbers, with no way to properly verify that Ms.

Muthana is in fact the actual sender. See Ahmed Salem Bin Jaber, 155 F. Supp. 3d at 76-77 (finding

that plaintiffs were inaccessible where “telephone contact was sporadic and difficult,” despite

defendants’ speculation that “even if plaintiffs cannot physically leave Yemen, they ‘may be able

to participate in any court hearings by telephone’”). Plaintiff has received no phone calls from his

daughter, and counsel for Plaintiff has been unable to speak directly to Ms. Muthana since her

arrival at Camp al-Hawl at the beginning of this year. Since then, multiple critical steps in this

lawsuit have occurred, all without counsel’s ability to directly or consistently contact the main

person on whose behalf this lawsuit has been brought.

           Defendants are correct in their assertion that, on a handful of occasions, Ms. Muthana has

spoken with members of the western news media; however, those conversations were facilitated

by the media outlets themselves, and conducted largely in circumstances where the individual

interviewing Ms. Muthana physically traveled to Camp Roj. In light of the national attention

garnered by Ms. Muthana’s case and the thorough news coverage of the events unfolding in Syria,

it would be highly unusual for Ms. Muthana not to be contacted by members of the media.

However, since arriving at Camp Roj, Ms. Muthana lacks the freedom of mobility and

communication required to arrange such meetings independently, and has not done so on any

occasion. Finally, counsel for Plaintiff cannot be reasonably expected to travel to Syria in order to

communicate with Ms. Muthana. Not only is travel to Syria highly discouraged by Defendants, as

indicated by the level four travel advisory put in place by the U.S. Department of State, but Plaintiff

is represented by a nonprofit organization with limited financial resources. 15 Ms. Muthana’s rights

and status as a U.S. citizen rest on the outcome of this litigation, and requiring her to litigate those


15
     https://travel.state.gov/content/travel/en/traveladvisories/traveladvisories/syria-travel-advisory.html


                                                             11
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 17 of 101



rights in circumstances where her counsel cannot physically visit her, initiate contact with her, or

reliably count on her ability to access telephone or internet communication would be

fundamentally unjust. This is particularly true since Ms. Muthana’s inaccessibility comes as a

direct result of Defendants’ position that she will not be permitted to return to the United States.

See ACLU Found. v. Mattis, 286 F. Supp. 3d 53, 58 (D.D.C. 2017) (noting that the Defense

Departments argument that next friend standing should be denied based on a failure to meet and

confer with the detainee was “disingenuous at best, given that the Department is the sole

impediment” to counsel’s ability to meet with the plaintiff).

         Defendants’ final argument against the appropriateness of next friend standing rests on

their assertion that Plaintiff “has not made an adequate showing that he is acting in accord with

Muthana’s interests.” Doc. 19 at 14. In support of this argument, Defendants rely on statements

made by Ms. Muthana in 2015, nearly four years ago. 16 Those statements are not legally relevant

to the determination of whether her present interests align with Plaintiff’s in this 2019 litigation.

In all communications since leaving ISIS-controlled territory, Ms. Muthana has been clear and

consistent that she regrets her actions and wishes to return to the United States face justice. This

is true of both her conversations with the media, which have been made public, and her limited

communications with her father and counsel for Plaintiff. 17 In light of Ms. Muthana’s own




16
   Even examining statements purportedly made by Ms. Muthana in 2017 is irrelevant to this analysis. See
https://www.buzzfeednews.com/article/ellievhall/hoda-muthana-isis-instagram-twitter-tumblr-alabama.                  Ms.
Muthana left ISIS-controlled territory in December of 2018, and has since then voiced nothing but her desire to return
to the United States with her son, and willingness to be held accountable for her actions under the U.S. justice system.
17
  See letter from Hoda Muthana, attached to Declaration of Ahmed Muthana, Ex. A (the only physical letter received
by Plaintiff or Plaintiff’s counsel); See also https://www.hstoday.us/subject-matter-areas/terrorism-study/american-
born-hoda-muthana-tells-all-about-joining-isis-and-escaping-the-caliphate/ (“it was up until the very end that I told
my dad and my family that I wanted to come back. And my lawyers.” She further states that, in going to the Islamic
State, she “found hell on earth.”); see also https://www.buzzfeednews.com/article/ellievhall/hoda-muthana-isis-
instagram-twitter-tumblr-alabama (“Now, she’s sitting in a Kurdish refugee camp with her son … who will turn 2
soon, begging to return to her homeland, the United States”).

                                                          12
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 18 of 101



videotaped, recent and consistent expressions of her interests, as well as her actions involuntarily

leaving ISIS-controlled territory and surrendering, Defendants cannot convincingly argue that

Ahmed Muthana’s interest in bringing Ms. Muthana back to the United States with her son is not

aligned with her own, when she has repeatedly stated that same wish. The current harmony in

interest between Ms. Muthana and her father is further evidenced by the fact that, since Ms.

Muthana left the U.S. in 2015, her father did not attempt at any point to initiate litigation on his

daughter’s behalf, until she explicitly stated her remorse and her desire to return home in late 2018.

Prior to that alignment, and despite being her parent, Mr. Muthana did not attempt to use the courts

for what he thought was best for his daughter. Thus, Plaintiff is not merely “a loving parent who

wants only what he rationally believes to be in the best interests of his adult child;” he brought this

litigation in order to facilitate the precise relief that Ms. Muthana herself has repeatedly requested:

her return to the United States with her son. Doc. 19 at 15.

       The showing required for a proper assertion of next friend standing is meant to ensure that

individuals cannot circumvent constitutional limitations on the courts’ jurisdiction by merely

declaring themselves a ‘next friend;’ there is no risk of any such slippery slope in allowing Ms.

Muthana to access the courts through her father, who is present in the United States and regularly

and reliably communicates with counsel. See Ahmed Salem Bin Jaber, 155 F. Supp. 3d at 77 (“no

slippery slope is likely to result from this Court’s decision, which holds only that a close family

relative, who has advocated on plaintiffs’ behalf for years, is able to survive a motion to dismiss”).

This case is based on a set of highly unusual and context-specific facts, unlikely to be repeated in

future lawsuits; even if they do recur, next friend status here is consistent with the law. Accordingly,

this Court bears no risk in applying next friend standing here, where Plaintiff satisfies the

requirements. Conversely, without utilizing next friend standing, Ms. Muthana and her young child



                                                  13
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 19 of 101



are left without a vehicle to fairly challenge the effective revocation of her United States

citizenship, and the United States’ failure to continue recognizing her as a United States citizen.

     V. MS. MUTHANA IS ENTITLED TO DECLARATORY RELIEF BASED ON THE
       DEPARTMENT OF STATE PREVIOUSLY ISSUING HER TWO PASSPORTS.

         Defendants point out that the Department of State only revoked Ms. Muthana’s passport,

and did not revoke her citizenship. 18 Plaintiff agrees. What matters here is not that the Department

of State revoked Ms. Muthana’s United States passport in 2016; what matters is that the

Department of State issued her one in the first place. The Department of State did this on two

occasions: first in January 2005, then again in February, 2014. Doc. 1-6. The Department of State

did this after initially raising the question of her father’s diplomatic status at the time of Ms.

Muthana’s, and after considering his response which provided the letter Mr. Muthana received

from the then-current Minister Counselor, Host Country Affairs, United States Mission to the

United Nations. Doc. 1-5. This passport, issued in 2005 by the Department of State, lists Ms.

Muthana’s nationality as “United States of America.” Ex. A at internal Ex. 1.

         Defendants do not, and cannot, dispute any of these facts. And while Defendants may wish

the legal impact of these facts were otherwise, they cannot reverse the clock to 2005, or even 2014,

to change the facts as they existed at the time, and therefore remain today. With a letter from the


18
   While Plaintiff does not challenge that the Department of State has the right to revoke passports of U.S. citizens,
Plaintiff does dispute that Defendants ever provided the proper notice to Ms. Muthana that it was revoking her passport.
At the time the Department of State sent the letter in question dated January 15, 2016 addressed to Ms. Muthana (Doc.
1-6), Ms. Muthana had been a legal adult for just over three years. And Ms. Muthana’s presence outside the United
States at that time, and break in communications with her family at the time, was widely publicized and reported. Doc.
19 at 20, fn. 4. Nonetheless, the Department of State sent this letter to Ms. Muthana’s parents’ address. Doc. 1-6.
Upon receipt of this letter, Mr. Muthana responded that (1) Ms. Muthana no longer resided at that address and was
out of the country, and (2) Mr. Muthana was not a diplomat at the time of his daughter Hoda’s birth, and he re-sent
copies of the materials already provided to the Department of State eleven years prior to that, when the Department
of State had first raised any question as to his status as a diplomat at the time of Ms. Muthana’s birth. Ex. A.
Nonetheless, Defendants now assert that Ms. Muthana “has not followed this process or even attempted to follow this
process” – despite Defendants knowing the letter did not reach her. Doc. 19 at 32. Defendants’ attempt to place the
burden on Ms. Muthana to have appealed from a letter she never received, when she was not in the country, and which
the Department of State was notified Ms. Muthana had not received, is disingenuous at best. At the least, it is not
grounds for dismissal of Plaintiff’s claims in this matter.

                                                          14
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 20 of 101



official in the very same position which Defendants now claim is such compelling authority,

Plaintiff Muthana sufficiently demonstrated to the Department of State his lack of immunity at the

time of Ms. Muthana’s birth, and therefore her status as a birthright citizen; the Department of

State was convinced enough to issue Ms. Muthana a passport. Cf. Doc. 1-5 with Doc. 19-2; see

also Doc. 19 at 27 (characterizing the “certification” by the individual in the position of

Minister/Counselor for Host Country Affairs issued 25 years after the fact as “contemporaneous”

and “conclusive” despite its contradictions to the letter issued by the individual in the same position

in 2004, only 10 years after Ms. Muthana’s birth).

A.      A United States Passport Is Legally Recognized as Proof of U.S. Citizenship.

        Defendants recognize the legal import of passports in their Motion: 19 passports “’provide

proof of one’s status as a citizen.’ Chacoty v. Tillerson, 285 F. Supp. 3d 293, 298 (D.D.C. 2018).”

Doc. 19 at 31. 20 Multiple courts as well as Congress recognize that a United States passport serves

as proof of recognition as a United States citizen. “The INS [Immigration and Naturalization

Service, precursor to present USCIS] has recognized … a passport [as] conclusive evidence of

citizenship. See Matter of Villanueva, Interim Decision #2968 (BIA 1984). In Villanueva, the

petitioner sought to obtain a preferential visa for his spouse on the basis of his United States



19
   Defendants assert that they bring both a Motion to Dismiss under Rules 12(b)(1) and (6), and a partial motion for
summary judgment. However, Defendants have failed to comply with this Court’s stated preferences for motions for
summary judgment, that “[t]he moving party’s statement of material facts shall be a short and concise statement, in
numbered paragraphs, of all material facts as to which the moving party claims there is no genuine dispute. The
statement must contain only one factual assertion in each numbered paragraph.” Accordingly, it is difficult for
Plaintiff to comply with this Court’s counterpart requirement that “[t]he party responding to a statement of material
facts must (1) restate the movant’s statement of undisputed material fact in numbered paragraphs, and (2) immediately
following each numbered paragraph state the opponent’s response to the stated fact.” Further complicating this task
is the intermingled manner in which Defendants present their Motion, which does not readily segregate moving to
dismiss from moving for summary judgment. Nonetheless, where clear that Defendants move for summary judgment
within this blended Motion, Plaintiff will note the stated and disputed facts.
20
   As discussed in further detail in Section VI. B, infra, the Chacoty case on which Defendants rely is immensely
instructive in showing why a plaintiff who is outside of the United States at the time of bringing an action, as Ms.
Muthana is, does not need to exhaust the administrative provisions of 8 U.S.C. § 1503(b) and (c). Chacoty, 285 F.
Supp. 3d at 303.

                                                        15
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 21 of 101



citizenship. He proved his citizenship with a passport. The INS held that 22 U.S.C. § 2705 made

a passport conclusive proof of citizenship.” Magnuson v. Baker, 911 F.2d 330, n. 7 (9th Cir. 1990).

       Numerous other courts recognize that, pursuant to 22 U.S.C. § 2705, a U.S. passport

provides conclusive proof of U.S. citizenship. See Xia v. Tillerson, 865 F.3d 643, 656 (D.C. Cir.

2017) (stating that “[p]resenting proof of a naturalization certificate or passport—even if already

administratively cancelled—would seem to satisfy that prima facie requirement [for evidence of

citizenship]”); Keil v. Triveline, 661 F.3d 981, 987 (8th Cir. 2011) (acknowledging that passports

are “conclusive proof of citizenship in administrative immigration proceedings.”); Magnuson, 911

F.2d at 333 (finding that “[t]he statute [22 U.S.C. § 2705] plainly states that a passport has the

same force and effect as a certificate of naturalization or citizenship. […]. The holders of these

other documents can use them as conclusive evidence of citizenship. Therefore, so can a holder of

a passport”); Edwards v. Bryson, 884 F. Supp. 2d 202, 206 (E.D. Pa. 2012) (reasoning that a holder

of an expired passport is a U.S. citizen because “[t]o hold otherwise, would lessen the import of a

passport as compared to that of a certificate of naturalization or a certificate of citizenship, which

is exactly what § 2705 forbids....”); United States v. Clarke, 628 F. Supp. 2d 15, 21 (D.D.C. 2009)

(recognizing that 22 U.S.C. § 2705 “puts passports in the same status as certificates of

naturalization for the purpose of proving U.S. citizenship.”); Banchong v. Kane, 2009 U.S. Dist.

LEXIS 127134 (D. Ariz. Dec. 23, 2009) (citing 22 U.S.C. § 2705 as support for the statement that

“passports [are] conclusive proof of citizenship.”); In re Villanueva, 19 I. & N. Dec. 101, 103

(B.I.A. 1984) (holding that “unless void on its face, a valid United States passport issued to an

individual as a citizen of the United States […] constitutes conclusive proof of such person's United

States citizenship.”).




                                                 16
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 22 of 101



B.     Revocation of a Document Does Not Equate to Revocation of Status

       With the promulgation of 22 U.S.C. § 2705, if the Department of State discovers that a

passport was "illegally, fraudulently, or erroneously obtained," the Secretary of State is authorized

to cancel it. “But administrative cancellation of a citizen's passport, like administrative cancellation

of a certificate of naturalization, shall affect only the document and not the citizenship status of

the person in whose name the document was issued." Xia, 865 F.3d at 651-2.

       Lest any doubt remain, Congress passed 8 U.S.C. § 1504 in 1994 (coincidentally, the year

of Ms. Muthana’s birth). Promulgated in response to the holding in Magnuson and similar cases

which found no right of the Department of State to revoke passports without a pre-deprivation

hearing, § 1504 specifically makes clear that the Department of State is given the power only to

revoke the document, not the status of the individual in question:

       The cancellation under this section of any document purporting to show the citizenship
       status of the person to whom it was issued shall affect only the document and not the
       citizenship status of the person in whose name the document was issued.

8 U.S.C. § 1504(a). This Circuit has in fact specifically clarified that the government cannot make

an “end run” around the requirement of obtaining a judicial ruling, supported by clear and

convincing evidence, in order to revoke citizenship:

       If the government were correct that a successful administrative challenge to a … passport
       on the ground that it was unlawfully procured sufficed to reveal the holder's true status as
       a noncitizen, obviating any need for judicial action under section 1451 to effect
       denaturalization, the precedents, the process provided by section 1451, and the express
       preservation of citizenship status in sections 1504 and 1453 would be illusory.

Xia v. Tillerson, 865 F.3d 643, 654 (D.C. Cir. 2017). This requirement of judicial action for status,

as opposed to documents, is true in all contexts of citizenship. “Section 1421 grants the Attorney

General the power to naturalize individuals. 8 U.S.C. § 1421. It says nothing about denaturalization

or cancellation of certificates of naturalization.” Id. at 656. “On the government's logic, anyone



                                                  17
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 23 of 101



whose naturalization the government deemed invalidly obtained would not be protected by the

requirement of a court order to denaturalize, but could instead be denaturalized administratively.

No court of which we are aware has accepted the contention that, in such circumstances, judicial

process is unnecessary.” Id. at 655. “The government's theory would appear to allow it to

circumvent in every such case its burden to obtain a judicial denaturalization order, based on the

theory that the naturalization was never valid to begin with.” Id. at 653-54.

C.     Ms. Muthana is Entitled to Declaratory Judgment on Her Continuing
       Citizenship Status

       In the absence of a judicial ruling to the contrary, based on clear and convincing evidence,

Ms. Muthana’s citizenship continues despite the prior revocation of her passport. “Assuming, as

we must, that plaintiffs were naturalized United States citizens, they retain that citizenship status

until the government obtains a court order vitiating it. Administrative actions alone are inadequate

to extinguish any United States citizenship plaintiffs may have.” Xia, 865 F.3d at 655. She is,

therefore entitled to a declaratory order from this Court recognizing her continuing status as a

United States citizen. See, e.g., Chacoty, 285 F. Supp. 3d at 303. As there has been no judicial

order to the contrary after a showing of clear and convincing evidence, the citizenship evidenced

by Ms. Muthana’s previous passports remains in existence. Ms. Muthana is, therefore, entitled to

a declaratory action from this Court that she remains a United States citizen.

D.     The Public Statements of the Administration Officials Have No Legal Effect
       on Ms. Muthana’s Citizenship

       As referenced earlier and in the previous pleadings in this matter, both President Trump

and Secretary of State Mike Pompeo have issued conclusory statements that Ms. Muthana is not a

United States citizen. Neither has the authority to decide this, and their statements therefore have

no legal effect on Ms. Muthana’s citizenship status.



                                                 18
        Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 24 of 101



          The Fourteenth Amendment to the U.S. Constitution declares that “all persons born or

naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the United

States and the State wherein they reside.” 21 The Constitution, therefore, grants the citizenship

which is applicable here for Ms. Muthana. While the Department of State is vested with the

authority to issue passports, it has never had the authority to revoke citizenship via administrative

process, whether that citizenship is gained through naturalization or birthright.

             VI.    AS A UNITED STATES CITIZEN, MS. MUTHANA IS ENTITLED TO
                    RETURN TO THE UNITED STATES EVEN WITHOUT A PASSPORT

A.        Ms. Muthana Retains the Right to Re-Enter the United States, Passport or Not.

          Mandamus relief is appropriate in this matter. As a recognized U.S. citizen, Ms. Muthana

has a clear right to relief and is “entitled [to] constitutional protections even when abroad.” Al-

Aulaqi v. Panetta, 35 F. Supp. 3d 56, 71 (D.D.C. 2014) (citing Reid v. Covert, 354 U.S. 1, 5-9

(1957)).      Among the constitutional protections U.S. citizens possess is the absolute and

unequivocal right to return back to the United States from overseas travel. See Tuan Anh Nguyen

v. I.N.S., 533 U.S. 53, 67 (2001) (recognizing the absolute right of United States citizens to enter

its borders and stating that citizens “have the right to return to this country at any time of their

liking”); see also Worthy v. United States, 328 F.2d 386, 394 (5th Cir. 1964) (“it is inherent in the

concept of citizenship that the citizen, when absent from the country to which he owes allegiance,

has a right to return, again to set foot on its soil”). Therefore, “governmental actions taken to

prevent or impede a citizen from reaching the border infringe upon the citizen's right to reenter the

United States.” Mohamed v. Holder, 995 F. Supp. 2d 520, 536-537 (D. Or. 2014).




21
     U.S. Const. Amend. XIV.

                                                 19
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 25 of 101



While the Defendants argue that they do not have an affirmative duty to act in this matter,

Defendants actually incurred an affirmative duty to protect Ms. Muthana and her son, due in

part to the Defendants’ revocation of Ms. Muthana’s passport. As the Supreme Court has noted:

                [W]hen the State by the affirmative exercise of its power so restrains an
       individual's liberty that it renders him unable to care for himself, and at the same time
       fails to provide for his basic human needs -- e. g., food, clothing, shelter, medical care,
       and reasonable safety -- it transgresses the substantive limits on state action set by the
       Eighth Amendment and the Due Process Clause. See Estelle v. Gamble, supra, at 103-
       104; Youngberg v. Romeo, supra, at 315-316. The affirmative duty to protect arises not
       from the State's knowledge of the individual's predicament or from its expressions of
       intent to help him, but from the limitation which it has imposed on his freedom to act on
       his own behalf. See Estelle v. Gamble, supra, at 103.

       Deshaney v. Winnebago County Dep't of Social Services, 489 U.S. 189, 200 (1989).

       The United States revoked Ms. Muthana’s passport, and because of this, any attempt Ms.

Muthana would make to travel on the revoked passport would constitute a felony. See 18 U.S.C.

§ 1544. Ms. Muthana should not be forced to choose between subjecting herself to criminal

penalty and her “fundamental right to have free ingress” back to the United States as a U.S. citizen.

Worthy, 328 F.2d at 394. Even in circumstances where individuals are placed on the No Fly List

while abroad, the United States must not prohibit their citizens on the No Fly List from returning

back. See generally Latif v. Holder, 969 F. Supp. 2d 1293, 1298-1300 (D. Or. 2003) (U.S.

government offered “one time” waivers to at least five U.S. citizen plaintiffs on the No Fly List so

they could return to the United States). Therefore, because the Defendants revoked Ms. Muthana’s

passport, the Defendants owe a duty to facilitate Ms. Muthana’s return to the United States, or else

they will continue to unlawfully infringe upon her right as a U.S. citizen to reenter the country.

See Mohamed, 995 F. Supp. at 537.




                                                 20
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 26 of 101



         In addition, despite Defendants’ officials calling for other countries to repatriate their

citizens detained in Syria, 22 the aforementioned public statements by Defendants’ officials express

an unwillingness of the Defendants to accept Ms. Muthana in any circumstance and act in

accordance with their own proclamation. 23 In this case, the Syrian Democratic Forces do not want

to continue holding individuals like Ms. Muthana or her son, but have no choice as the United

States is unwilling to recognize its duty to accept their arrival as citizens. 24 Due to the Defendants’

refusal to allow her to return home, Ms. Muthana is unable to care for herself and her son. 25

Accordingly, the Defendants have not only restrained Ms. Muthana’s liberty and the freedom to

act on her own behalf by revoking her passport, but have also blocked Ms. Muthana’s right to

return through public statements that prevent her repatriation, and thereby owes affirmative duties

to Ms. Muthana, including recognizing Ms. Muthana’s citizenship and facilitating Ms. Muthana’s

return to the United States.

         Defendants also owe Ms. Muthana and her son the exercise of good faith efforts to secure

their release and return to the United States, pursuant to the requirements of the Fourth Geneva

Convention Relative to the Protections of Civilian Persons in Time of War. 26 Under Articles 4


22
  Robert Palladino, Press Statement, Foreign Terrorist Fighters in Syria, Department of State (Feb. 4, 2019),
available at https://www.state.gov/r/pa/prs/ps/2019/02/288735.htm (“the United States calls upon other nations to
repatriate and prosecute their citizens detained by the [Syrian Democratic Forces].”).


24
   Vivian Yee, Thousands of ISIS Children Suffer in Camps as Countries Grapple With Their Fate, New York times
(May 8, 2019), available at https://www.nytimes.com/2019/05/08/world/middleeast/isis-prisoners-children-
women.html?searchResultPosition=1 (“In overflowing camps in eastern Syria, the wives and children of ISIS
fighters who fled the last shreds of ISIS territory are dying of exposure, malnutrition and sickness. Children are too
spent to speak. Women who have renounced the group live in dread of attacks from those who have not.)”.
25
  Id., “In overflowing camps in eastern Syria, the wives and children of ISIS fighters who fled the last shreds of
ISIS territory are dying of exposure, malnutrition and sickness. Children are too spent to speak. Women who have
renounced the group live in dread of attacks from those who have not.”
26
  See www.un.org/en/genocideprevention/documents/atrocity-crimes/Doc.33_GC-IV-EN.pdf. Over 130 countries
have signed the Geneva Conventions of 1949, including Syria, Iran, Turkey, Russia and the United States. The
United States signed the Geneva Conventions in 1949, which were ratified by the Senate in 1955. Article 2 of that
Convention specifies that it “shall apply to all cases of declared war or of any other armed conflict which may arise

                                                         21
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 27 of 101



and 5 of the Fourth Geneva Convention, in the absence of evidence that Ms. Muthana or her young

son directly took part in armed hostilities or engaged in espionage, sabotage or other direct

hostilities, both Ms. Muthana and her young son are protected persons. 27 As foreign nationals, Ms.

Muthana and her son have further protection under Article 48 of the Fourth Geneva Convention,

which states that “protected persons who are not nationals of the Power whose territory is occupied,

may avail themselves of the right to leave the territory subject to the provisions of Article 35, and

decisions thereon shall be taken according to the procedure which the Occupying Power shall

establish in accordance with the said article.” Under Article 35, a detaining state is required to

permit the departure of protected persons upon application, unless it is contrary to the security

interests of the detaining state. 28

         While this Court has no jurisdiction over the detaining power, or authority to compel the

Syrian Democratic Forces’ release of Ms. Muthana and her son, this Court may order the United




between two or more of the High Contracting Parties, even if the state of war is not recognized by one of them.” In
this case, the Syrian conflict at present has involved multiple High Contracting parties, including the United States,
Iran, Russia, and Turkey, all of whom have engaged in armed hostilities within the context of this conflict;
accordingly, the Syrian conflict constitutes armed conflict within the scope of the contract, to which the full scope of
the Geneva Conventions. The United States Supreme Court has previously acknowledged the legitimacy of
invoking the Geneva Convention in order to challenge wartime conduct and sustain fundamental liberties. See
Hamdan v. Rumsfeld, 548 U.S. 557, 126 S.Ct. 2749, 164 L.Ed. 2d 723 (2006) (recognizing that it is permissible for a
foreign national to invoke the Geneva Conventions in order to challenge procedures used by military commissions
during his criminal trial).

27
  See Article 4, stating that “persons protected by the Convention are those who at a given moment and in any
manner whatsoever, find themselves, in case of a conflict or occupation, in the hands of a Party to the conflict or
Occupying Power of which they are not nationals.” See also Article 5, excepting persons “definitely suspected of or
engaged in activities hostile to the security of the State,” and defining such persons as a “spy or saboteur, or as a
person under definite suspicion of activity hostile to the security of the Occupying Power.”
www.un.org/en/genocideprevention/documents/atrocity-crimes/Doc.33_GC-IV-EN.pdf.

28
   As Plaintiff stated previously (Dkt. 15 at 22), there is no reason to believe that the Syrian Democratic forces
would oppose the departure of Ms. Muthana or her son upon application, as the Syrian Democratic forces repeatedly
permitted journalists to interview Ms. Muthana so that she can communicate her desire to return to the United
States. Allowing these interviews to occur is not consistent with a desire to retain her in the country for matters of
security. Compare Doe v. Mattis, 889 F.3d 745, 748 (D.C. Cir. 2018) (holding that the Executive branch cannot
transfer a United States citizen from one foreign nation to another, if the citizen seeks return to the United States).


                                                          22
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 28 of 101



States to use all reasonable and good faith efforts consistent with its treaty obligations under the

Geneva Conventions to affect their return, as well as the obligations of the Defendants based on

their statements and revocation of Ms. Muthana’s passport. This Court also has the authority to

compel the Defendants to recognize that she is a U.S. citizen and their duty to accept U.S. citizens,

like Ms. Muthana and her son, detained abroad.

         As outlined in the foregoing, Plaintiff has a clear right to relief, based on the Defendant’s

prior recognition of Ms. Muthana’s U.S. citizenship. Defendants have a clear duty to act, based in

part on their actions in prohibiting Ms. Muthana’s rightful return to the United States and the

resulting duties owed to her based on those actions, as well as their obligations under Geneva

Conventions treaty obligations. Defendants are the only actors who are able to grant Ms. Muthana

and her son the relief they seek. Therefore, in order to cure the infringement Defendants brought

upon Ms. Muthana’s right to return to the United States, which resulted after Defendants revoked

Ms. Muthana’s passport and through their statements preventing her repatriation, Plaintiff seeks a

mandamus order of this Court compelling the Defendants to recognize Ms. Muthana as a U.S.

citizen and use all reasonable and good faith efforts to affect her return, which includes providing

Ms. Muthana with transportation and travel documents to permit her reentry. Courts have

compelled the Attorney General of the United States to facilitate the return for other persons who

were prevented from returning to the United States while abroad. 29 The same duty of the

Defendants is no less required here.



29
   See Samirah v. Holder, 627 F.3d 652, 655 (7th Cir. 2010) (where the U.S. government wrongfully refused to
allow an applicant to adjust his status from non-lawful resident to lawful resident the right to return to the United
States so that he could adjust status, the appellate court remanded “case to the district court for the issuance of a
mandamus commanding the Attorney General to take whatever steps are necessary to enable the plaintiff to reenter
the United States for the limited purpose of reacquiring the status, with respect to his application for adjustment of
status, that he enjoyed when he left the United States pursuant to the grant of advance parole later revoked. An order
couched in terms of "take whatever steps are necessary" may seem vague. But the Attorney General has as we have
indicated several means of compliance and we can let him decide which to employ to enable the plaintiff to

                                                         23
        Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 29 of 101



B.       Even if Section 1503 Does Apply in this Matter, it is Not an Exclusive Remedy.

         Should this Court determines that the provisions of § 1503 do apply to Ms. Muthana, §

1503 is not an exclusive remedy. As noted by Defendants in their Motion, the United States

Supreme Court in Rusk v. Cort recognized that plaintiffs who are out of the country and seek a

judicial determination may do so without exhausting the provisions of § 1503(b) or (c). 369 U.S.

at 379-80. The Supreme Court permitted this because the intent of subparts (b) and (c) was to

prevent those with “spurious citizenship claims” to enter and litigate simply as a way of getting

into the country. Id. For those seeking declaratory judgment while still outside the country,

however, those actions are consistent with the intent of the statute, barring “clear and convincing”

evidence that Congress intended otherwise. Id. The Supreme Court found just this clear and

convincing evidence in the Califano case, noting that Congress had specifically intended that

administrative exhaustion occur in the limited scope of cases arising under the Social Security Act.

Califano v. Sanders, 430 U.S. 99 (1977). The facts of Califano arose under the Social Security Act;

the facts of this matter do not. The right to seek declaratory judgment without utilizing subparts

(b) and (c) was again confirmed in Chacoty v. Tillerson: "Congress did not intend to foreclose

lawsuits by claimants . . . who do not try to gain entry to the United States before prevailing in

their claims to citizenship." 285 F. Supp. 3d 293, 303, n. 5 (D.D.C. 2018) (Moss, J.) (noting that

“Cort's holding that § 1503 is not an exclusive remedy, however, remains good law”).




return.”).


                                                24
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 30 of 101



      VII. IN THE ALTERNATIVE, PLAINTIFF SEEKS LEAVE TO AMEND TO
     ADDRESS § 1503 IN AN AMENDED COMPLAINT. ANY SUCH AMENDMENT
          WOULD BE IN THE INTERESTS OF JUSTICE AND NOT FUTILE.

       Should this Court find Defendants’ arguments compelling despite the arguments and

authorities listed above, Plaintiff respectfully requests leave to amend his Complaint in order to

clarify the claims and supporting facts in this matter, and to address any provisions of § 1503

which this Court may deem relevant. Plaintiff makes this request in the alternative to the

arguments and authorities set forth in the preceding portions of this Response in Opposition.

A.     Legal Standard

       Fed. R. Civ. Pro. 15(a) provides that leave to amend should be freely given when justice

requires. Polsby v. Thompson, 201 F. Supp. 2d 45, 51-52 (D.D.C. 2002). This Court has previously

held that “when a court denies a motion to amend a complaint, the court must base its ruling on a

valid ground and provide an explanation.” Id. Accordingly, the burden is on the party opposing

amendment to show that there is a reason to deny leave. In re Vitamins Antitrust Litigation, 217

F.R.D. 30, 32 (D.D.C. 2003). The Supreme Court found an abuse of discretion where courts deny

leave to amend, absent a satisfactory reason for doing so, such as “undue delay, bad faith or dilatory

motive…repeated failure to cure deficiencies by amendments previously allowed, undue prejudice

to the opposing party…[or] futility of amendment.” Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct.

227, 230 (1962); see also Firestone v. Firestone, 316 U.S. App. D.C. 152, 76 F.3d 1205, 1208

(1996) (“although the grant or denial of leave to amend is committed to a district court’s discretion,

it is an abuse of discretion to deny leave to amend unless there is sufficient reason”).

B.     There is No Compelling Reason to Deny Leave to Amend Here

       Plaintiff does not make this alternative request after much development in the case; this

matter is still in its initial stages. The United States Court of Appeals for the District of Columbia


                                                 25
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 31 of 101



previously held that “where an amendment would do no more than clarify legal theories or make

technical corrections…delay, without a showing of prejudice is not a sufficient ground for denying

the motion.” Harrison v. Rubin, 174 F.3d 249, 253 (D.C. Cir. 1999); see also Atchinson v. District

of Columbia, 73 F.3d 418, 426 (D.C. Cir. 1996) (holding that in order to determine the severity of

the delay, courts consider any resulting prejudice the delay may cause); Estate of Gaither v.

District of Columbia, 272 F.R.D. 248, 252 (D.D.C. 2011) (“the mere passage of time does not

preclude amendment—the delay must result in some prejudice to the judicial system or the

opposing party”).

       This Court has held that “delay without requisite prejudice is ordinarily insufficient to

justify denial of leave to amend;” here, Plaintiff would seek only to clarify and update the claims

in this matter. Dove v. Wash. Metro. Area Transit Auth., 221 F.R.D. 246, 249 (D.D.C. 2004).

Because a proposed amendment would still relate to and rely upon predominantly the same

underlying facts as the original Complaint, this amendment does not substantially alter the nature

or factual basis of Plaintiff’s claim, and will not significantly expand the scope of the litigation

that Defendant must respond to. Brown v. FBI, 744 F. Supp. 2d 120, 123 (D.D.C. 2010) (finding

that “a court may deny leave to amend if the amendment bears ‘only [a] tangential relationship’ to

the initial claim, which could unduly prejudice the opposing party by expanding the scope of the

litigation”). Further, any potential prejudice created by that potential and minimal delay would not

be significant where, as here, this case is still at an early stage of litigation. There is no risk of

unduly increasing discovery or delaying trial, where no discovery has occurred and no trial has

been set. Heller v. District of Columbia, 290 F.R.D. 1 (D.D.C. 2013). (“A case’s position

along the litigation path proves particularly important in that




                                                 26
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 32 of 101



[hardship] inquiry: the further the case has progressed, the more likely the opposing party is to

have relied on the unamended pleadings.”).

        This alternative request is further not brought in bad faith or for dilatory motive.

“Preventing a party from amending [his] complaint on the basis of bad faith generally requires an

affirmative showing by the nonmoving party,” and this typically “entails a showing that ‘the

proposed amendments are similar to already-rejected claims or otherwise unlikely to succeed on

their face.” Bronner v. Duggan, 324 F.R.D. 285, 292-93 (D.D.C. 2018). No such circumstances

exist here. Accordingly, should this Court not be persuaded by the arguments set forth in the

earlier sections, Plaintiff respectfully requests leave to amend his pleading in this matter.

C.      Amendment under § 1503 Would Not Be Futile.

For the reasons set forth below, allowing leave to amend Plaintiff’s Complaint to reflect any

relevant provisions of § 1503 would not be futile.

     1. Ms. Muthana is, and was, out of the country; therefore, § 1503(a) does not apply to her.

        Section 1503(a) applies to “any person who is within the United States claims a right or

privilege as a national of the United States and is denied such right or privilege by any department

or independent agency, or official thereof, upon the ground that he is not a national of the United

States” and allows those individuals to bring claims in the federal courts after exhausting the

administrative process contained within 8 U.S.C. § 1503(a). At the time the Department of State

revoked Ms. Muthana’s passport, she had already been out of the country for approximately two

years. Doc. 1; Ex. A. Accordingly, the provisions contained within 8 U.S.C. § 1503(a) do not

apply to Ms. Muthana’s situation.




                                                 27
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 33 of 101



   2. As Ms. Muthana is seeking declaratory relief prior to attempting to enter the United
      States, she need not utilize § 1503(b) or (c).

       As noted in Section 6(b), supra, the provisions of § 1503 are not exclusive remedies.

Plaintiff hereby incorporates by references the citations and authorities included above, which

demonstrate that Plaintiff could seek declaratory relief without utilizing the provisions of § 1503.


   3. Even if she were required to utilize § 1503(b) or (c), administrative exhaustion under
      these circumstances would be futile.

       Even if § 1503 were an exclusive remedy despite the authority to the contrary cited above,

this matter still fits an exception to a plaintiff’s requirement to exhaust his or her administrative

remedies, under the futility exception, “when following the administrative remedy would be futile

because of certainty of an adverse decision.” Abigail Alliance for Better Access to Dev. Drugs v.

McClellan, 2004 U.S. Dist. LEXIS 29594 (D.D.C. Aug. 30, 2004) at *17 (citing Randolph-

Sheppard Vendors of America v. Weinberger, 254 U.S. App. D.C. 45, 795 F.2d 90, 105 (D.C. Cir.

1986)). A future adverse decision is regarded as certain if the agency “has articulated a very clear

position on the issue which it has demonstrated it would be unwilling to reconsider.” Abigail

Alliance, 2004 U.S. Dist LEXIS 29594 at *17 (quoting Randolph-Sheppard, 795 F.2d at 105). In

other words, the exception applies when there is “objective and undisputed evidence of

administrative bias” (Artis v. Greenspan, 223 F. Supp. 2d 149, 154-55 (D.D.C. 2002)), or an

“indication that resort to the administrative process would be ‘clearly useless.’” Coleman v.

Pension Benefit Guar. Corp., 94 F. Supp. 2d. 18, 23 (D.D.C. 2000) (quoting Communications

Workers of America v. American Tel. & Tel. Co., 309 U.S. App. D.C. 170, 40 F.3d 426, 431 (D.C.

Cir. 1994)). In this case, Plaintiff easily satisfies this standard: the multiple statements of

Defendants’ officials that Ms. Muthana is not a U.S. citizen and does not even has the right to




                                                 28
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 34 of 101



travel to the United States irrefutably demonstrates futility. These clear statements include the

following:

        •    On February 20, 2019, the United States Department of State issued a press release
             stating that “Ms. Hoda Muthana is not a U.S. citizen and will not be admitted into the
             United States. She does not have any legal basis, no valid U.S. passport, no right to a
             passport, nor any visa to travel to the United States.” 30

        •    That same day, President Donald J. Trump tweeted that he has “instructed Secretary of
             State Mike Pompeo, and he fully agrees, not to allow Hoda Muthana back into the
             Country!” 31


        •    Secretary of State Michael Pompeo then appeared on national television, proclaiming
             that Hoda Muthana “is a terrorist. She is not a United States citizen. She ought not
             return to this country” and also stating that “she is not a U.S. citizen, nor is she entitled
             to U.S. citizenship” because “you have to consider the context.” 32

These multiple statements by Defendants provide objective evidence of administrative bias, a very

clear position on the issue, and a position on which the government has demonstrated its

unwillingness to reconsider.

        Courts evaluating futility may also consider whether "the litigant's interests in immediate

judicial review outweigh the government's interests in the efficiency or administrative autonomy

that the exhaustion doctrine is designed to further." Avocados Plus Inc. v. Veneman, 370 F.3d 1243,

1247 (D.C. Cir. 2004) (quoting McCarthy v. Madigan, 503 U.S. 140, 146, 112 S. Ct. 1081, 117 L.

Ed. 2d 291 (1992)). As Ms. Muthana is in a precarious position under the authority of Kurdish

forces, and her young son is in poor health, 33 the litigants’ interests here in proceeding outweigh


30
  Press Release dated February 20, 2019, located on Department of State website
(https://www.state.gov/secretary/remarks/2019/02/289558.htm) (last visited May 7, 2019).
31
 https://twitter.com/realdonaldtrump/status/1098327855145062411?s=21 (dated February 20, 2019) (last visited
May 7, 2019).
32
  https://www.today.com/video/mike-pompeo-on-hoda-muthana-she-is-not-a-us-citizen-1446009923715 (dated
February 21, 2019) (last visited May 7, 2019).



                                                       29
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 35 of 101



the government’s interests in a futile administrative exercise. Accordingly, Defendants’ Motion to

Dismiss fails due to the futility of Plaintiff pursuing the remedies provided under 8 U.S.C. §

1503(b), as demonstrated by the public and unambiguous statements of Defendants’ own

officials. 34

         4.     As Ms. Muthana Can Establish a Prima Facie Showing in a Judicial Proceeding
         Under § 1503, Defendants Will Need To Show Clear and Convincing Evidence That She
         Is Not A Citizen. They Will Be Unable To Do So.

         Section 1503 provides for judicial review of denial of any "right or privilege" of citizenship,

including invalidations of passports or naturalization certificates. Xia, 865 F.3d at 655. The initial

burden is on the plaintiff, but only to show a prima facie case: “the minimal initial showing the

statute requires of a plaintiff to trigger the government's proof burden” can be met by “[p]resenting

proof of a naturalization certificate or passport—even if already administratively cancelled” which

then triggers the government’s “burden to establish by "clear, unequivocal, and convincing

evidence" the plaintiff's lack of entitlement to the disputed "right or privilege" of citizenship.” Id.

at 656. To do so, the government will have to override its own earlier decision.

         a.       Diplomatic Immunity Did Not Apply to Plaintiff at the Time of Ms. Muthana’s
                  Birth.
         As previously discussed above, the Department of State considered and ultimately rejected

the idea that Mr. Muthana was still serving as a diplomat at the time of Ms. Muthana’s birth. See

Doc. 1-5. In its review at the time closest to Ms. Muthana’s birth, the Department of State



34
   Even if Defendants demonstrated a willingness to reconsider their position as to Hoda Muthana’s citizenship, which
is not the case here for the reasons set forth above, 8 U.S.C. § 1503 is not an applicable administrative avenue to Ms.
Muthana’s specific circumstances. Under 8 U.S.C. § 1503(a), persons must be within the United States to claim a right
or privilege as a national of the United States, so this section does not apply to Ms. Muthana as she is not currently in
the country. Additionally, 8 U.S.C. § 1503(b) is not realistic or practical for Ms. Muthana to pursue, given the current
situation in Syria and the inability for her to visit a diplomatic or consulate office in the foreign country she currently
resides, which is Syria. In any event, Defendants demonstrated their unwillingness to reconsider whether Ms. Muthana
is a citizen as evidenced by the unequivocal statements of Defendants’ officials, and therefore would not grant Ms.
Muthana a Certificate of Identity.

                                                           30
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 36 of 101



determined that Mr. Muthana was not serving as a diplomat at the time of her birth, and was not

covered by diplomatic immunity. Id. Defendants produce with their instant Motion several

documents which they purport to be “conclusive” and “contemporaneous” but which were, in fact.,

attested to and compiled more than twenty years after Ms. Muthana’s birth. Doc. 19-2. As

previously noted in the Magnuson case, “Congress in section 1451 has precluded revocation

merely on the basis of having "second thoughts." Magnuson, 911 F.2d at 335. That is simply all

the Department of State demonstrated in its January 2016 letter, and all the Defendants attempt

now: second thoughts, based on no new evidence which was not available closer to the time in

question and at the time of the original decision.


       As stated above, it is undisputed that Mr. Muthana was fired from his diplomatic position

in June 1994. Doc. 19-2 at p. 12 (“Fired 6/94 SEE CARRDEX”). On June 2, 1994, the Yemeni

Ambassador Al-Aashtal required Mr. Muthana to surrender his diplomatic identity card. Doc. 1

at 6; see also Ex. A. Mr. Muthana’s diplomatic position officially ended no later than September

1, 1994. Doc. 19-2 at pp. 5, 14; see also Doc. 1-5. Sometime after his termination, the United

States Mission to the United Nations received notice of both Mr. Muthana’s June termination and

his official end date of September 1, 1994. The documents Defendants produce contain an unclear

combination of handwritten notice added at unverifiable times, which list self-contradictory dates

for the end of Mr. Muthana’s position ranging from “fired 6/94” (Doc. 19-2 at 9 and 12) to

February 6, 1995 as a notification date (Doc. 19-2 at 14), to February 10, 1995 (id.) to numerous

references to a September 1, 1994 end date for his position (the only one which matches with other

diplomats from Yemen, whose positions at the UN ended at or near the same time) (Doc. 19-2 at

9, 11, 12, 14).    This hardly equates to “clear and convincing” reason to doubt the 2004




                                                 31
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 37 of 101



determination by the United States Mission to the United Nations that Mr. Muthana’s position did

in fact end on September 1, 1994. Doc. 1-5.


       b. This Court, and Plaintiff, are Not Bound to Accept the Determination of the State
          Department on Immunity in this Situation.


       This Court, and Plaintiff, are not obligated to accept the determination made by the

Defendants regarding Mr. Muthana’s diplomatic status, particularly when the Department of State

documents contradict themselves and the Department of State’s own prior determination. See Ali

v. Dist. Dir., 743 Fed. Appx. 354, 358 (11th Cir. 2018) (noting that parties dispute the diplomatic

records produced by USCIS, and deferring to the determination made after a full trial on the merits).

And while Defendants assert in this matter that the date of receipt of notification is what is

important for determining immunity, they have previously argued the opposite. See Raya v.

Clinton, No. 09-cv-00169-GEC, March 5, 2010 Reply Brief of Government, Doc. 31 (“accordingly,

the date of termination for purposes of privileges and immunities under the Vienna Convention is

controlled in this case by the date of termination reported by the Egyptian Embassy to the

Department of State” and “thus, applying the plain language of the Vienna Convention, Plaintiff’s

father maintained privilege and immunities until the date the Egyptian Embassy reported as his

termination date”) (emphasis added) (attached hereto as Exhibit B).

       Furthermore, the Government’s own documentation states that the US Mission to the

United Nations’ “Blue List” of resident foreign diplomats entitled to diplomatic immunity, on

which Defendants rely in this matter, “should be viewed as a resource, but not the definitive source

of information.” Ex. C, 7 FAM 1116.2-3(b), Resident Representatives to and Officials of the

United Nations, Acquisition and Retention of U.S. Citizenship and Nationality. At the least,

Defendants cannot demonstrate “clear and convincing evidence” that Ms. Muthana is not a


                                                32
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 38 of 101



birthright citizen; at worst, Defendants demonstrate exactly why courts do not permit the

government to simply disregard citizenship due to “second thoughts.” Magnuson, 911 F.2d at 335.

        Finally, Defendants exert great time and effort in their Motion attempting to refute a

hypothetical used by counsel for Plaintiff at a prior hearing in this matter. Doc. 19 at 27-29. The

net result of these efforts, however, is not to negate the value of the hypothetical discussed at length

in Defendants’ Motion but to fail to provide more than their own extended hypotheticals in a series

of responses. Sticking to the realities of the world in which the relevant laws must be applied, it

is clear that diplomatic immunity is tied to duties of a position, not to timeliness of receipt of

notification. As discussed above, Defendants have previously adhered to the importance of the

duties and positions, until this case.


             VIII.   DEFENDANTS ARE PREVENTED BY ESTOPPEL FROM NOW
                           DISPUTING MS. MUTHANA’S CITIZENSHIP


        The U.S. government should be equitably estopped from disputing Ms. Muthana’s

previously recognized citizenship based on its earlier determination. The doctrine of estoppel

requires a showing that: (1) there was a “definite” representation to the party claiming estoppel;

(2) the party relied on its adversary’s conduct to his detriment; and (3) the reliance on the

representation was “reasonable.” Graham v. SEC, 222 F.3d 994, 1007, 343 U.S. App. D.C. 57

(D.C. Cir. 2000). Equitable estoppel is available against the government in the extraordinary

circumstances presented here. The case for estoppel against the government requires proof of both

the traditional elements of the doctrine as well as "a showing of an injustice . . . and lack of undue

damage to the public interest.” Hertzberg v. Veneman, 273 F. Supp 2d 67, 83, quoting ATC

Petroleum, Inc. v. Sanders, 860 F.2d 1104, 1111 (D.C. Cir. 1988). A showing of injustice requires

a demonstration that the government and/or its agents “engage[d]—by commission or omission—

                                                  33
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 39 of 101



in misrepresentation or concealment, or, at least, behave[d] in ways that have or will cause an

egregiously unfair result.” Grumman Ohio Corp. v. Dole, 776 F.2d 338, 347 (D.C. Cir. 1985)

(quoting General Accounting Office v. General Accounting Office Personnel Appeals Board, 225

U.S. App. D.C. 350, 698 F.2d 516, 526 n.57 (D.C. Cir. 1983)).

        As set forth above, the United States, in recognition of Ms. Muthana’s birthright citizenship,

granted Ms. Muthana a United States passport in January 2005, and later renewed that passport in

2014. Prior to issuing her a passport, the U.S. was necessarily aware of Mr. Muthana’s prior

diplomatic post, and the fact that Yemen had delayed in its duty to notify the United States

Permanent Mission to the United Nations of Mr. Muthana’s termination, because the office that in

2004 certified his termination date is the same office to which Yemen would have made the

notification. Regardless, the United States accepted the proof of termination provided by Mr.

Muthana and issued the passport without further inquiry or dispute. Issuing this passport

constituted a recognition of Ms. Muthana’s status as a United States citizen. Mr. Muthana and his

daughter relied on this representation, and as a result did not take further action to procure or clarify

her status in the United States, as they would have otherwise, and as they did for their older children.

There is no evidence to suggest that Mr. Muthana or his daughter (who was a minor at the time)

acted in bad faith or presented anything but accurate information to the United States. Mr. Muthana

simply procured a letter from his previous employer, indicating his termination date, and relied on

the U.S. government’s determination that this was sufficient.

        Conversely, the actions of the U.S. are in bad faith and would create an injustice which

does not serve the public interest. The U.S. was aware of all relevant facts at the time that they

issued Ms. Muthana a passport in 2005. They failed to raise a specific objection, precluding Mr.

Muthana from applying for legal residency, and later, naturalization for his daughter, as he and his



                                                   34
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 40 of 101



spouse did for their older children, who were born prior to their father’s loss of diplomatic status.

Instead, Mr. Muthana was left with no reason to believe that this process was necessary for Ms.

Muthana. The timing of the United States’ objection to Ms. Muthana’s citizenship further

demonstrates bad faith. The government did not raise objections to her citizenship until over a year

after Ms. Muthana left the United States, and had allegedly associated herself with ISIS. It was

only at this point that the government sought to revisit its previous determination, despite the

absence of any new or material facts underlying its previous decision.

       In the context of determinations of citizenship under Section 2705, in conjunction with the

issuance of a passport, the Ninth Circuit recognized that relief through collateral estoppel

was appropriate in Magnuson v. Baker, 911 F.2d 330, n. 12 (9th Cir. 1989). The facts in

Magnuson are remarkably similar to the facts presented here. In Magnuson, the plaintiff

applied to the State Department for a passport on the basis of his father’s citizenship in

the United States. His application was initially rejected; thereafter, the plaintiff submitted

additional documents and the passport office, after consideration of these documents,

determined that the plaintiff was in fact a U.S. citizen entitled a passport. Subsequently, it was

discovered that the plaintiff was wanted in Canada for a conviction of tax evasion. After the

discovery, the INS attempted to revoke his passport and deport him as a noncitizen to Canada.

The plaintiff filed suit contesting the revocation of his passport and underlying citizenship. In

overruling the Secretary of State’s revocation of his citizenship, the court found that a

determination under Section 2705 was “conclusive proof of citizenship,” which the INS

could not collaterally attack. Analogizing the determination of citizenship under 2705 to a

“final civil determination,” which could not be reopened absent “exceptional circumstances

such as fraud or misrepresentation,” and finding that by limiting revocation of a certificate

to cases of fraud or misrepresentation, Congress had likewise “limited
                                                 35
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 41 of 101



successful collateral attacks on citizenship determination.” Id. Congress may not revoke

citizenship merely on the basis of having “second thoughts.” Magnuson, 911 F.2d at 335. That

is exactly what the government attempts to do here through its attempt to revisit the earlier

decision to issue a passport without evidence of fraud or misrepresentation.

        Although Ms. Muthana’s case has garnered a significant amount of public attention, hers

is not the only case where the United States, if permitted, could seek to rescind its earlier

determination of citizenship, without new facts, and without the proper judicial proceeding.

Allowing the U.S. government to reconsider and revoke prior findings of citizenship without new

facts or adequate due process opens the door for the United States to utilize citizenship and the

rights it entails as a weapon against the unpopular and the undesirable.


            IX.     PLAINTIFF AHMED MUTHANA PROPERLY BRINGS A CLAIM
                  SEEKING DECLARATORY JUDGMENT AS TO MATERIAL SUPPORT

        Defendants assert that Plaintiff Ahmed Muthana has no standing to bring the claim for

declaratory judgment which he asserts on his own behalf regarding a potential violation of 18

U.S.C. § 2339B if he provides financial support for his daughter and grandson. Defendants ask

this Court to dismiss this claim for lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1).

However, Plaintiff has alleged, and his Declaration supports, that he brings this claim based on a

live controversy which impacts him directly, and is not seeking an advisory opinion.

A.      Defendants Erroneously Dispute Plaintiff’s Claims While Asking for Dismissal.

        In asking this Court to dismiss Plaintiff’s claims seeking declaratory judgment that he will

not violate 18 U.S.C. § 2339B, Defendants repeatedly dispute the factual assertions made by

Plaintiff. Doc. 19 at 40-42 (“Plaintiff claims that Muthana is no longer a member of ISIS, has

ceased support for ISIS, and would use any money Plaintiff provided her to travel … but provides


                                                  36
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 42 of 101



no support whatsoever for these assertions”). However, that is not an appropriate approach when

seeking dismissal under Rule 12. In evaluating a motion to dismiss brought under Rule 12(b)(1),

courts must "accept as true all of the factual allegations contained in the complaint." Wilson, 269

F.R.D. at 11. Reviewing courts are instructed to “review the complaint liberally while accepting

all inferences favorable to the plaintiff.” Nattah, 770 F. Supp. 2d at 199. In other words, a

reviewing court “assumes the truth of the allegations made and construes them favorably to the

pleader.” Empagran, 315 F.3d at 343. Furthermore, courts may also consider relevant materials

outside the pleadings in evaluating a motion to dismiss brought under Fed. R. Civ. P. 12(b)(1).

Settles, 429 F.3d at 1107. Mr. Muthana’s Declaration, then, and the documentation attached to it

sufficiently support the allegations contained in Count 9 of the Complaint that Plaintiff should be

allowed to proceed. He identifies, for example, the communications directly from his daughter via

a handwritten letter received last month, his communications with the FBI warning him that

providing money to his daughter would constitute material support, and his communications with

the psychiatrist who recently saw his daughter and grandson, regarding their needs and what she

was informed by the FBI regarding providing money or items to them. Ex. A, Declaration of

Ahmed Muthana.

   B. There Exists a Live Controversy.

       Defendants erroneously claim there is no live dispute, and that this claim is merely

hypothetical. That, however, disregards the facts as pled and Mr. Muthana’s statements to date. A

dispute on which a plaintiff seeks relief must be "actual or imminent” to be appropriate. Wultz v.

Islamic Republic of Iran, 755 F. Supp. 2d 1, 10 (D.D.C. 2010). Plaintiff Ahmed Muthana would

have sent money already to his daughter and grandson, for their basic needs such as medication

and shoes, were it not for the fact that Mr. Muthana has been informed by United States


                                                37
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 43 of 101



government agents that if he sends any money to his daughter he will be providing material support

for terrorism in violation of 18 U.S.C. 2339B. Ex. A. There continues to be a need on the part of

his daughter and grandson, which based on recent communications from the psychiatrist who

visited her, and the sole handwritten letter he has received from his daughter since she has been

interred at Camp Roj, is rapidly increasing in both degree and risk. Ex. A. Mr. Muthana remains

willing to provide support for the survival of his daughter and grandson, but cannot do so without

a declaration that, under the exact conditions present currently, he would not be in violation of 18

U.S.C. 2339B.

        While it is difficult to conceive how internment at a camp not run by ISIS or its supporters,

where Ms. Muthana has now repeated disavowed ISIS and advised others to stay away, and which

would clearly go to survival needs of Ms. Muthana and her young son and his health condition,

the government still apparently stands by this approach. Doc. 19 at 40. Therefore, Defendants’

own motion demonstrates the very real risk to Plaintiff should he try to provide medication,

clothing or other basic needs while his daughter continues her quest to return to the United States

with her son. Plaintiff does not need to commit an act which he has been told by authorities may

be a crime in order to find out if it is.

    C. Plaintiff’s Request Relates Directly to Ms. Muthana’s Constitutional Right to
       Return.

        As Plaintiff has consistently stated in filings in this matter, including his Complaint and

Memorandum of Law in support of the Complaint (Doc. 15), he wishes to provide assistance to

his daughter and grandson to assist with his daughter’s exercise of her constitutional right to return

to the United States. This fits within the framework contemplated in Holder v. Humanitarian Law

Project, 561 U.S. 1, 25 (2010) (holding that “with respect to these claims that gradations of fact or

charge would make a difference as to criminal liability, and so adjudication of the reach and

                                                 38
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 44 of 101



constitutionality of the statute must await a concrete fact situation”) (quoting Zemel v. Rusk, 381

U.S. 1, 20 (1965)). Despite Defendants’ assertions to the contrary, the very case cited as support

in Defendants’ Motion demonstrates that this is exactly the sort of constitutional interest which

conflicts with “a credible threat of prosecution made thereunder.” Babbitt v. Farm Workers, 442

U.S. 289, 298 (1979) (holding that where the “plaintiff has alleged an intention to engage in a

course of conduct arguably affected with a constitutional interest, but proscribed by a statute, and

there exists a credible threat of prosecution thereunder, he ‘should not be required to await and

undergo a criminal prosecution as the sole means of seeking relief’”), quoting Doe v. Bolton, 410

U.S. 179, 188 (1973); cf. Doc. 19 at 47.

                                   X.      CONCLUSION


For the reasons set forth above, Plaintiff Ahmed Ali Muthana, on behalf of himself and as Next

Friend for his daughter Hoda Muthana and his grandson Minor John Doe (A.M.) prays that this

Court grant the relief requested herein, in the form of declaratory relief that Ms. Muthana is a

United States citizen and retains that presumption of citizenship unless and until proven otherwise

by clear and convincing evidence in a judicial proceeding; declaratory relief that Minor John Doe

is entitled to a presumption of citizenship; injunctive relief preventing the United States from

taking any further action to revoke the citizenship of Ms. Muthana or, by acquisition, the presumed

citizenship of Minor John Doe; mandamus relief compelling the United States to use all reasonable

and good faith efforts to affect the return of Ms. Muthana and her young son to the United States;

and declaratory relief that Plaintiff Ahmed Ali Muthana will not violate § 2339B by providing

funds to his daughter for the return of his daughter, with his grandson, to the United States, or for

their necessary survival while they await the ability to exercise this constitutional right to return.




                                                  39
     Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 45 of 101




Respectfully submitted,


                                                            /s/_Charles D. Swift
                                                                  Charles D. Swift
                                                              D.C. ID No. 987353
                                                        Texas Bar No. 24091964
                                                                cswift@clcma.org
                                                                Christina A. Jump
                                                              D.C. ID No. TX151
                                                        Texas Bar No. 00795828
                                                                cjump@clcma.org
                                                    Constitutional Law Center for
                                                              Muslims in America
                                                    833 E. Arapaho Rd, Suite 102
                                                          Richardson, TX 75081
                                                           Phone: (972) 914-2507
                                                             Fax: (972) 692-7454




                                     40
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 46 of 101




                                CERTIFICATE OF SERVICE

       The undersigned counsel hereby affirms that the foregoing will be served on all counsel of

record via ECF filing on this 28th day of February, and served on all listed Defendants.



                                                                           /s/_Charles D. Swift
                                                                            Charles D. Swift




                                               41
      Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 47 of 101



                                IN THE UNITED STATES DISTRICT
                          COURT FOR THE DISTRICT OF COLUMBIA



    AHMED ALI MUTHANA, individually, and                    Cause No. 1:19-cv-00445
    as next friend of Hoda Muthana and Minor
    John Doe [initials A.M.]                                Judge: Reggie B. Walton

                                                             CIVIL ACTION
              Plaintiff/Petitioner,
              vs.

    Michael Pompeo, in his official capacity as
    Secretary of the Department of State,
    Donald J. Trump, in his official capacity as
    President of the United States; and
    William Pelham Barr in his official capacity
    as Attorney General.

              Defendants/Respondents.



      EXHIBIT INDEX TO PLAINTIFF’S RESPONSE IN OPPOSITION TO
 DEFENDANTS’ MOTION TO DISMISS OR, IN THE ALTERNATIVE, MOTION FOR
                   PARTIAL SUMMARY JUDGMENT

Exhibit                   Description

A                         Declaration of Ahmed Muthana, with internal exhibits

          1                       Photo of Hoda Muthana’s First Passport

          2                       Letter from Hoda Muthana dated March 21, 2019

          3                       Letter from Anne Speckhard, Ph.D, Director of ICSVE

B                         Raya v. Clinton, No. 09-cv-00169-GEC, March 5, 2010 Reply Brief of
                          Government, Doc. 31 (relevant portions highlighted)

C                         7 FAM 1100 Acquisition and Retention of U.S. Citizenship and
                          Nationality (relevant portions highlighted)
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 48 of 101




                 EXHIBIT A
    Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 49 of 101



                        IN THE UNITED STATES DISTRICT
                     COURT FOR THE DISTRICT OF COLUMBIA

  AHMED ALI MUTHANA, individually, and                     Cause No. 1:19-cv-00445-RBW
  as Next Friend of Hoda Muthana and Minor
  John Doe [initials A.M.]
         Plaintiff/Petitioner,
                                                           CIVIL ACTION
          vs.

  Michael Pompeo, in his official capacity as
  Secretary of the Department of State,
  Donald J. Trump, in his official capacity as
  President of the United States; and
  William Pelham Barr in his official capacity
  as Attorney General.

          Defendants/Respondents.


                     DECLARATION OF AHMED ALI MUTHANA

I, Ahmed Ali Muthana, hereby declare under penalty of perjury and in accordance with 28 U.S.C.

§ 1746 the following:

1. I submit this declaration based on my own personal knowledge.

2. I am over the age of 18 and competent to testify to the facts recited below.

3. I am the father to Hoda Muthana and grandfather to Minor John Doe Muthana.

4. I worked as a diplomatic member of the Permanent Mission of Yemen to the United Nations

   from October 15, 1990 to June 1, 1994.

5. On June 1, 1994, I was terminated from that position.

6. On June 2, 1994, the Yemeni Ambassador Al-Aashtal required me to surrender my

   diplomatic identity card.

7. My termination was as a result of the outcome of the civil war in Yemen.
     Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 50 of 101



8. I am aware that other individuals, including Mr. Gamal O. Al-Akbari and Mr. Gamil H.

   Ghanim, were transferred from the Permanent Mission of Yemen to the United Nations to

   other locations in June 1994 for several months, then terminated in September 1994,

   approximately three months after I was terminated.

9. My daughter Hoda Muthana was born on October 28, 1994, in New Jersey.

10. At the time of her birth, I was not serving in a diplomatic position, and had not been for many

   months.

11. In 2004, I applied for a United States passport for my daughter Hoda Muthana.

12. I received a letter from the Department of State stating that the United States believed I had

   still been a diplomat at the time of Hoda Muthana’s birth.

13. I responded that I had not, and provided a letter which I obtained from the United States

   Mission to the United Nations, dated October 18, 2004, which confirms that my diplomatic

   position ended no later than September 1, 1994.

14. I provided the letter from the United States Mission to the United Nations to the United States

   Department of State, which then did issue a United States passport to my daughter Hoda

   Muthana, on January 24, 2005. A true and correct copy of that letter has been previously

   filed in this lawsuit at Doc. 1-5.

15. A copy of that passport is attached as Exhibit 1 to this Declaration.

16. The passport issued by the United States Department of State to my daughter Hoda Muthana

   lists her nationality as “United States of America”.

17. If the Department of State had not issued a United States passport to my daughter Hoda

   Muthana, I would have continued proceedings to get my daughter Hoda a “green card” on
     Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 51 of 101



   her behalf. This is what my wife and I did for our older children, who were born in the United

   States while I was still performing diplomatic duties. Since my daughter Hoda Muthana was

   issued a United States passport listing her nationality as United States of America, though, I

   did not believe there was any need to continue those proceedings on her behalf.

18. I also went through naturalization proceedings myself, and am now a United States citizen.

   My wife is a lawful permanent resident of the United States, with a citizenship application

   pending. My wife’s father was a United States citizen before I left my diplomatic position.

19. My daughter Hoda Muthana renewed her United States passport on or about February 21,

   2014.

20. She then flew to Turkey, and later arrived in Syria. I did not know in advance that she was

   taking this trip.

21. As a result of her second marriage in Syria, my daughter Hoda Muthana had a child, referred

   to herein as Minor John Doe. He was born on May 19, 2017.

22. On January 15, 2016, a letter addressed to my daughter Hoda arrived at my residence, from

   the United States government informing her that her passport had been revoked. A true and

   correct copy of that letter has been previously submitted in this lawsuit at Doc. 1-6.

23. I responded to the January 15, 2016 letter that my daughter was out of the country, but also

   reiterated what I had provided in 2004, and confirmed the facts listed above as to when my

   diplomatic position ended (which was before Hoda was born).

24. When my daughter went to Syria, I did not agree with what she did.

25. I did not provide her with money after she left for Syria.

26. Hoda and her son are, to the best of my knowledge, currently at Camp Roj in Syria.
     Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 52 of 101



27. I would like to send money to my daughter so that she and my grandson can return to the

   United States.

28. I asked the FBI if I could do this, and the FBI told me that if I send money to my daughter

   and grandson for them to leave, that I will be breaking the law and will be considered to be

   providing material support to ISIS.

29. I do not want to support ISIS at all.

30. I do want to help my daughter and grandson get to the United States.

31. My daughter began communicating with me in late 2018 that she wishes to surrender to

   United States authorities, and is willing to be subject to any legal consequences under the

   United States judicial system.

32. My daughter also communicated to me at that time that she wants to return to the United

   States, with her son.

33. I want her to return to the United States with her son (my grandson) as well.

34. I also agree that my daughter should accept any legal consequences under the United States

   judicial system.

35. In the last two to three months of 2018, I sporadically heard from my daughter, usually via

   text or WhatsApp.

36. Since my daughter surrendered to Kurdish authorities and was placed at Camp al-Hawl with

   her son, in December 2018, I have only heard from her intermittently and sporadically.

37. My daughter and her son were transferred to another camp in Syria, Camp Roj, in late

   February or early March 2019.

38. Around the time of their transfer from Camp al-Hawl to Camp Roj, I did not hear from my
    Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 53 of 101



   daughter for several weeks, and did not have a way to reach her.

39. Whenever I do hear from my daughter, it is almost always from a new phone number, and

   she identifies that she is borrowing a phone from someone, or using the camp Administration

   phone.

40. I have tried to reach her subsequently at each number from which I have received a message

   from her, but it has not been successful.

41. On March 24, 2019, I received two photos via WhatsApp, which are each one page of a two

   page handwritten letter dated 3/21/19. This two page letter is attached to this Declaration as

   Exhibit 2.

42. Based on my personal knowledge of my daughter Hoda Muthana’s handwriting, I recognize

   this two page letter to be in her handwriting.

43. I also recognize the signature on the second page of this letter to be the signature of my

   daughter Hoda Muthana.

44. In this letter, my daughter writes that she and her son are in Camp Roj in Syria, and that

   “communication here is very limited and is only done through their administration phone via

   whatsapp [sic].”

45. In this March 21, 2019 letter, my daughter also writes that her “son has long term bronchitis

   and asthma and needs medicine often. Most times I have to go running to other peoples tents

   for emergency medicines. I am terrified of seeing my son sick because there is an average of

   2 deaths (children) a month here.”

46. My daughter also writes in this letter that “I cannot sleep at night even when my child

   develops a simple cough. (Please help!)”
     Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 54 of 101



47. My daughter writes in this letter that “since I’ve come here I have no idea about whats [sic]

   going on with my case and no clue of any time frames.”

48. On or about April 16, 2019, I received communication from Dr. Anne Speckhard that she had

   visited with my daughter Hoda Muthana at Camp Roj in Syria.

49. Dr. Speckhard communicated to me that my daughter was requesting these items: eye glasses,

   good medication for bronchitis, vitamins for herself and her son, books for herself and her

   son, shoes for herself and her son, Western clothes for her son, hygenic items such as soap

   and shampoo, sunglasses, good sunscreen, and learning toys for her son.

50. I am absolutely willing to help pay for supplies and necessities for my daughter and grandson,

   such as food, clothing and medication and each of the items Dr. Speckhard listed as requests

   from my daughter, but I have not yet done so because the United States government, via an

   FBI agent, told me that I will be committing a crime if I do that.

51. Dr. Speckhard informed me that she had also been told by the FBI that providing money or

   items to my daughter (and any others at Camp Roj, as to Dr. Speckhard) may be considered

   material support of terrorism.

52. Dr. Speckhard also provided me with an assessment from her visit with my daughter and my

   grandson. That assessment is attached to this Declaration as Exhibit 3 and is true and correct

   as I received it from Dr. Speckhard.

53. In her assessment, which is just over two pages long and typed, Dr. Speckhard notes that she

   “interviewed [Hoda] on April 2, 2019, for over two hours. During that time, it was evident

   that her son … is sickly and struggles with what Hoda said is a chronic case of bronchitis.

   She said she had trouble getting medications for him and has repeatedly put him on antibiotics

   but he has not gotten better. She fears he could die of respiratory ailments, as she knows that
    Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 55 of 101



   it’s a risk in the camp. She told us what we already knew—that doctors are not always readily

   available for camp residents nor are adequate medications. Hoda is receiving no money from

   her family and also cannot pay for either.”

54. Dr. Speckhard also writes in her assessment that “[i]n my professional opinion, it is not

   psychologically or physically good to leave [my grandson] in Camp Roj.” Dr. Speckhard

   also observes, as to my grandson, that “[h]e is sick and needs good and regular medical care.

   He struggles with heavy coughing, looks lethargic and is not behaving like a healthy normal

   young child presumably because of his chronic bronchitis. As a sickly and unvaccinated

   child, he is also much more vulnerable to any of the diseases that may spread through the

   camp of other unvaccinated children. He could easily die there.”

55. Dr. Speckard also recommends in her report that my grandson “should immediately be

   removed from the camp to ensure his best health, and preferably not separated from his

   mother. Normally, keeping mothers and children together at that age is crucial to ensure

   healthy attachment and his trust in the world.”

56. I am willing to do anything I can to help bring my daughter and my grandson home to the

   United States, and to provide for their survival both before and once they are able to come to

   the United States.
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 56 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 57 of 101




                     EXHIBIT 1
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 58 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 59 of 101




                     EXHIBIT 2
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 60 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 61 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 62 of 101




                     EXHIBIT 3
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 63 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 64 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 65 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 66 of 101




                 EXHIBIT B
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 67 of 101



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

                                               )
 AMANY MOHAMED RAYA,                           )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            ) Civil Action No. 7:09-CV-00169
                                               )
 HILLARY RODHAM CLINTON, et al.,               )
                                               )
        Defendants.                            )
                                               )


           DEFENDANTS’ REPLY IN SUPPORT OF DEFENDANTS’ MOTION
      TO DISMISS, IN PART, AND MOTION FOR SUMMARY JUDGMENT, IN PART

                                         INTRODUCTION

        Plaintiff’s arguments against dismissal of Counts 1, 2, and 3 attempt to distort the clear

 statutory framework for judicial review of nationality claims in removal proceedings under 8

 U.S.C. § 1252. Plaintiff does not oppose the dismissal of Counts 4 and 5. The Immigration and

 Nationality Act provides a framework for judicial review of all removal proceedings, including a

 specific statutory path for review of nationality claims enveloped therein. See 8 U.S.C.

 § 1252(b)(5). This subsection provides subject matter jurisdiction only in the court of appeals

 for nationality claims in removal proceedings, with transfer jurisdiction to district courts under

 certain circumstances. 8 U.S.C. § 1252(b)(5)(C). Likewise, the statute invoked by Plaintiff in

 her Complaint, 8 U.S.C. § 1503, contains exceptions for nationality claims that arose or

 otherwise are in issue in removal proceedings. These exceptions serve as guideposts to

 Subsection 1252(b)(5) and work to avoid fragmenting the judicial review framework for removal




                                                  1

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 1 of 18 Pageid#: 233
        Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 68 of 101



 proceedings, including attempts to circumvent decisions made in removal proceedings by

 resurrecting prior identical claims.

         Plaintiff is currently subject to a removal order issued by Judge David W. Crosland of the

 Immigration Court in Arlington, Virginia.1 (See Defendants’ Memorandum in Support of the

 Motions to Dismiss in Part and Motion for Summary Judgment in Part, Dkt. # 23, Exhibit 2, p. 8-

 10.) The issue of Plaintiff’s nationality arose in her removal proceedings when Plaintiff filed a

 motion to terminate proceedings using her alleged nationality as her only defense to removal.

 The issue was fully briefed, and Judge Crosland issued an Order of the Court on October 28,

 2008, finding that Plaintiff was not a U.S. citizen because her father remained in diplomatic

 status at the time of her birth. (Id. at p. 8-12.) Furthermore, Plaintiff was afforded a hearing

 subsequent to the Order where she declined to seek additional relief from the Immigration Court.

 (Id. at p. 10.)

         Plaintiff also was provided written instructions on how she could appeal Judge

 Crosland’s decision to the Board of Immigration Appeals. (Id.) If Plaintiff had taken advantage

 of the forum provided before the Board and had remained unsatisfied with the result, she could

 have appealed to the court of appeals under 8 U.S.C. § 1252(b)(5). Then, and only if the court of

 appeals found there was an outstanding factual issue in the nationality claim, would this Court

 have subject matter jurisdiction over Plaintiff’s nationality claim by transfer from the court of

 appeals. Thus, Plaintiff has failed to follow the proper channel to find subject matter jurisdiction


         1
           In their memorandum in opposition to Defendants’ motions, Plaintiff’s counsel only
 notes that she moved to terminate these proceedings and that the proceedings concluded. (See
 Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motion to Dismiss in Part and
 Motion for Summary Judgment in Part (“Plaintiff’s Memorandum”), Dkt. #28, p. 2.) In fact, the
 motion to terminate was based solely on her nationality claim, and after it was rejected, Plaintiff
 was ordered removed from the United States.

                                                  2

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 2 of 18 Pageid#: 234
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 69 of 101



 in this Court, and is attempting to invoke an improper path to subject matter jurisdiction under 8

 U.S.C. § 1503(a) by distorting the clear meaning of the statute defining the judicial review of

 removal proceedings.

        Alternatively, this Court should grant Defendants’ Motion for Summary Judgment where

 the sole fact necessary for this Court to decide the motion is not contested, and where Plaintiff’s

 other challenges are immaterial, irrelevant, and lack sufficient evidentiary support.

 A.     The Court Should Grant Defendants’ Motion To Dismiss Because 8 U.S.C.
        §§ 1252(b)(5) and 1503(a) Do Not “Limit” Judicial Review of Nationality Claims,
        But Channel Nationality Claims To The Court Of Appeals To Avoid Unnecessary
        And Potentially Contrasting Decisions.

        Defendants agree with Plaintiff that U.S. citizenship by birth is a Fourteenth Amendment

 right. However, the proper avenue for Plaintiff to exercise her rights is through the framework

 of 8 U.S.C. §§ 1503 and 1252. Here, Congress enacted a vehicle for nationality claims under the

 Fourteenth Amendment, which includes a specific provision for nationality claims in removal

 proceedings. See 8 U.S.C. § 1252(b)(5); see, e.g., Perdomo-Padilla v. Ashcroft, 333 F.3d 964,

 968 (9th Cir. 2003) (reviewing the citizenship claim of an alien in removal proceedings through

 an analysis of the Fourteenth Amendment and corresponding statutes defining nationality

 pursuant to the jurisdiction provided under 8 U.S.C. § 1252(b)(5)); cf. Carrillo-Lozano v. Stolc,

 No. CV-07-1861-PHX-GMS, 2009 WL 3818841 (D. Ariz. Nov. 13, 2009) (finding the district

 court did not have jurisdiction over a Fourteenth Amendment citizenship claim in a habeas

 petition because the issue involved a final removal order for which 8 U.S.C. § 1252(b)(5)

 provided exclusive jurisdiction to the court of appeals). Thus, judicial review of Plaintiff’s

 nationality claim is only limited if she fails to pursue the proper path provided by Congress via




                                                  3

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 3 of 18 Pageid#: 235
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 70 of 101



 Subsection 1252(b)(5) in or following removal proceedings, or Section 1503 outside of removal

 proceedings.2

        The judicial review of issues in removal proceedings is complex, but the framework

 provides for judicial review of Plaintiff’s nationality claim. Subsection 1503(a) provides the

 guideposts to this review process, but the plain language of Section 1252(b)(5) provides that the

 courts of appeals are the only forum for individuals who raise nationality as a defense to

 removal, unless the circuit court chooses to transfer the case to the district court to address

 questions of fact. See 8 U.S.C. § 1252(b)(5)(C); Lopez v. Holder, 563 F.3d 107, 110 (5th Cir.

 2009). Thus the Court should dismiss Plaintiff’s arguments and grant Defendants’ Motion to

 Dismiss Counts 1, 2, and 3 for lack of subject matter jurisdiction.3

        1.       The Ordinary Meaning of the Language in 8 U.S.C. §§ 1503(a) and
                 1252(b)(5) Precludes this Court From Exercising Jurisdiction over Plaintiff’s
                 Nationality Claim.

        Plaintiff’s interpretation of the jurisdictional bar in the provisions of 8 U.S.C.

 §§ 1252(b)(5) and 1503 is incorrect. Plaintiff ignores alternative definitions of the terms in

 question, and similarly fails to appropriately consider the statutory context of 8 U.S.C.

 §§ 1252(b)(5) and 1503.



        2
            Contrary to Plaintiff’s assertions, two scenarios would provide original jurisdiction
 under 8 U.S.C. § 1503(a), though neither is found in Plaintiff’s Complaint. First, if a nationality
 claim is truly independent of removal proceedings, then the exceptions in Subsection 1503(a)
 and the limitations in Subsection 1252(b)(5) would not apply. Second, if removal proceedings
 are terminated without a final determination on the nationality claim or the nationality claim in
 removal proceedings is decided in a plaintiff’s favor, then any subsequent challenge of a
 plaintiff’s nationality would arise independent of removal proceedings.
        3
           Defendants note that the issue of whether a later-occurring removal proceeding where
 nationality is at issue takes priority over a previous administrative denial of a naturalization
 claim is novel.

                                                   4

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 4 of 18 Pageid#: 236
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 71 of 101



        Statutory language must be given its “ordinary meaning unless the context counsels

 otherwise.” McCarthy v. Bronson, 500 U.S. 136, 139 (1991). Plaintiff first looks to the ordinary

 meaning of “arose,” and concludes that the term must mean “first arose,” “to originate from a

 source,” or “to come into being or to attention,” such that if a nationality claim first arose

 outside of removal proceedings, then Congress did not preclude a separate claim under 8 U.S.C.

 § 1503.       (See Plaintiff’s Memorandum, Dkt. #28, p. 6.)4

        However, Plaintiff’s discussion of the ordinary meaning of “arose,” fails to consider

 alternative definitions of the term “arise,” such as “[t]o result (from).” Black’s Law Dictionary

 115 (8th ed. 2004) (offering the exemplary sentence “litigation routinely arises from such

 accidents”). Other alternative definitions include “[t]o result, issue, or proceed,” where the

 primary definition of the verb “issue” is “[t]o go or come out,” and the primary definition of

 “result” is “[t]o come about as a consequence.” The American Heritage College Dictionary, 73

 for arise, 721 for issue (3d ed. 1997). Accordingly, another equally valid ordinary meaning of

 the statutory provision in question would result in a finding that if a nationality claim resulted




           4
           Plaintiff extensively relies on the same two sentences from Rios-Valenzuela v. Dept. of
 Homeland Security, 506 F.3d 393, 399 (5th Cir. 2007), and Ortega v. Holder, 592 F.3d 738, 744
 (7th Cir. 2010), to support her proposition of “first arose.” However, the issue of prior claims to
 nationality was not at issue in either case and the significance of the use of the term “first” is
 mere dictum. Moreover, even where the origination of the nationality claim was not at issue, the
 Fifth Circuit was reluctant to accept the definition of “first arose,” because such interpretation
 would mean that an individual subject to removal who “first” raised a nationality claim in
 removal proceedings could never raise the claim under 8 U.S.C. § 1503. See Rios-Valenzuela,
 506 F.3d at 399 (finding that such an interpretation would “forever hang[] an albatross around
 the neck of those who first raise citizenship as a defense in a removal proceeding.”).
 Furthermore, Plaintiff miscites Ortega’s discussion of “first arose.” See Plaintiff’s
 Memorandum, Dkt. #28, p. 7, ¶ 3. There, the Seventh Circuit only noted that “if the question of
 nationality first arises in the context of a removal proceeding,” then the plaintiff is required to
 pursue her claim through the removal proceedings. See Ortega, 592 F.3d at 744.

                                                    5

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 5 of 18 Pageid#: 237
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 72 of 101



 from or came up in the course of removal proceedings, then Congress did intend to preclude

 separate claims under 8 U.S.C. § 1503.

        2.      When 8 U.S.C. § 1503(a) is Read in the Context of the Judicial Framework of
                8 U.S.C. § 1252, this Court Lacks Jurisdiction Over Plaintiff’s Claim.

        Where there is any question about the ordinary meaning of the term “arose,” in this

 matter, the context of the term in relation to other statutory provisions at 8 U.S.C. § 1252(b)(5),

 demonstrates that Defendants’ proffered interpretation is proper. To hold to the contrary, and to

 allow a claim to separately proceed under 8 U.S.C. § 1503 could lead to disparate results. There

 does not appear to be any disagreement that a plaintiff who raises a nationality claim as a

 defense to removal may only have that claim heard in the course of removal proceedings and up

 through the courts of appeal per Subsection 1252(b)(5). However, Plaintiff argues that her

 nationality claim raised in a prior passport application is wholly independent of a nationality

 claim later raised in removal proceedings, and that such claim gives rise to a separate claim

 under Subsection 1503(a). (Plaintiff’s Memorandum, Dkt. #28, p. 4.) If this Court accepts

 Plaintiff’s interpretation of the statutory context, then two federal courts could emerge with

 contrasting views. Under Subsection 1252(b)(5), a court of appeals might consider a plaintiff’s

 nationality claim and affirm a plaintiff’s removability via a petition for review of her removal

 order, and a district court might consider a plaintiff’s nationality claim under Subsection 1503

 and conclude that a plaintiff is a U.S. national deserving of a passport.

        Congress did not intend such a result, and the statutory structure clearly evidences

 Congress’s intent to prioritize removal proceedings and the issues relating to such proceedings.

 Generally, Subsection 1252(b)(9) provides a bar against district court review of removal orders –

 and preserves such review to the courts of appeals. 8 U.S.C. § 1252(b)(9). Congress provided


                                                  6

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 6 of 18 Pageid#: 238
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 73 of 101



 more specific instructions as it applies to nationality claims raised in removal proceedings at

 Subsection 1252(b)(5), explaining that “[t]he petitioner may have such nationality claim decided

 only as provided in this paragraph,” on a petition for review of a final removal order file with the

 appropriate court of appeals. 8 U.S.C. § 1252(b)(5) (emphasis added).

        The leading decisions on Subsection 1503 specifically recognize the primacy of

 Subsection 1252(b)(5) as it applies to nationality claims raised in removal proceedings. The

 Rios-Valenzuela and Ortega courts concluded that if a plaintiff’s nationality claim was

 considered and rejected in removal proceedings, then the “appropriate” and “exclusive” forum

 for judicial review of the nationality claim is through 8 U.S.C. § 1252(b)(5). In Rios-Valenzuela,

 the Fifth Circuit stated “[o]f course, if the person claiming to be a citizen loses in the removal

 proceedings, the appropriate means for judicial review of his nationality claim is § 1252(b)).”

 Rios-Valenzuela, 506 F.3d at 399, n.11. In Ortega, the Seventh Circuit was more adamant:

        Taken together, the exceptions set forth in [8 U.S.C. § 1503(a)] are designed to
        protect removal proceedings from judicial interference and preserve 8 U.S.C.
        § 1252 as the exclusive means of challenging a final order of removal. A party
        may not frustrate the Government’s effort to remove him by instituting an action
        under 8 U.S.C. § 1503(a) while proceedings are ongoing. Similarly, a party may
        not use § 1503(a) to frustrate Congress’s effort to channel all appeals from
        removal proceedings–including those in which the alien raised claims of
        nationality–through 8 U.S.C. § 1252.

 Ortega, 592 F.3d at 743-44.

        Courts do recognize that a cause of action under 8 U.S.C. § 1503 may again arise after

 removal proceedings have “run their full course,” because “any future nationality claim would

 not arise in those removal proceedings.” Rios-Valenzuela, 506 F.3d at 399. Removal

 proceedings run their full course in two ways: either a plaintiff prevails on their nationality

 claim in removal proceedings and those proceedings are terminated, or a plaintiff is not


                                                   7

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 7 of 18 Pageid#: 239
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 74 of 101



 successful and pursues appeals of such an unsuccessful claim until a final appeal is rejected

 under the framework of 8 U.S.C. § 1252 and the plaintiff is removed from the United States.5

 The Fifth Circuit was very clear that a district court should not consider the denial of a

 nationality claim made outside of removal proceedings while the removal proceedings are

 underway or after the plaintiff has lost in a removal proceeding where the question was at issue.

 Id.

        Accordingly, the Eastern District of New York recently found jurisdiction to consider a

 nationality claim under Subsection 1503 that was previously raised in removal proceedings. See

 Henry v. Quarantillo, No. 08-cv-1718, 2010 WL 447385 (E.D.N.Y. Feb. 2, 2010). However, the

 plaintiff there had previously been removed, illegally reentered the United States, had his prior

 removal order reinstated. Id. at *1-2. Only then did he re-file a Form N-600 Application for

 Certificate of Citizenship. Id. The district court found that the only reason the removal

 proceedings did not preclude the plaintiff’s claim under Subsection 1503 was because the latest

 Form N-600 was filed “well after” the original removal proceedings had ended and plaintiff had

 presented new evidence. Id. at *6.

        Accordingly, it would be an absurd result to allow a claim under 8 U.S.C. § 1503(a) for a

 nationality claim made prior to removal proceedings where the plaintiff unsuccessfully raised the

 same nationality claim as a defense in subsequent removal proceedings. The interpretation by

 Defendants does not preclude Plaintiff from ever raising a claim under Subsection 1503 in the


        5
           A plaintiff who is initially unsuccessful in immigration court and misses the deadline
 for appeal to the Board of Immigration Appeals can always jointly move the immigration court
 to reopen or reconsider the courts findings. See 8 C.F.R. § 1003.23(b). However, deadlines in
 the judicial review of removal proceedings are no different than deadlines throughout the judicial
 system, and missing a deadline for appeal may preclude review options.


                                                  8

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 8 of 18 Pageid#: 240
       Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 75 of 101



 future. However, this Court should not find jurisdiction over the nationality claim until some

 time has passed – at least until after the unappealled removal order is executed or until Plaintiff

 raises a new nationality claim separate from her removal proceedings.

        3.         Plaintiff’s Attempts to Analogize the Exceptions to Subsection 1503(a) to
                   Other Provisions with Similar Language are Without Merit.

        In analyzing the context of the statutory provisions in question, Plaintiff attempts to argue

 that her nationality claim was independent and merely collateral to her removal proceedings, and

 analogizes to authority that admittedly recognizes exceptions that otherwise channel issues

 raised in removal proceeding to the court of appeals via petitions for review of final removal

 orders. However, Plaintiff’s effort to analogize to Aguilar v. U.S. Immigration and Customs

 Enforcement Div. Of Dept. Of Homeland Sec., 510 F.3d 1 (1st Cir. 2007), to suggest that

 Plaintiff’s nationality claim did not arise but was independent of her removal proceedings is

 without merit.6

        In Aguilar, the First Circuit held, in part, that the district court was not precluded from

 exercising subject matter jurisdiction over plaintiffs’ constitutional claims regarding the familial

 integrity of detained parents who were separated from their children, because such claims were

 collateral to removal and should have been considered outside the channeling mechanism of the

 statutory framework for judicial review of removal proceedings. Id. at 20-21. In contrast, the

 Aguilar court also held that the district court lacked subject matter jurisdiction over plaintiffs’


        6
           It is important to note that Plaintiff uses Aguilar to interpret the meaning of “arose by
 reason of” and “in connection with” in 8 U.S.C. § 1503(a), but the words cited in Aguilar are
 from the general channeling subsection in the judicial framework for removal proceedings in 8
 U.S.C. § 1252(b)(9). Subsection 1252(b)(9) bars separate claims in district courts for any issue
 raised in removal proceedings, while Subsections 1503(a) and 1252(b)(5) provide a particular
 exception for nationality claims. Irregardless, Aguilar did not adopt the definition of the terms
 proffered by Plaintiff.

                                                   9

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 9 of 18 Pageid#: 241
        Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 76 of 101



  right to counsel claims because those claims were not “independent” or “collateral” to issues in

  the plaintiff’s removal proceedings. Id. at 13. The court concluded that the issue of right to

  counsel was an appropriate issue to be raised in removal proceedings and that allowing aliens to

  ignore the channeling provisions of the statute governing judicial review of removal proceedings

  “would result in precisely the type of fragmented litigation that Congress sought to forbid” in the

  separate judicial framework. Id. at 14.

         Plaintiff’s effort to analogize to habeas as a valid basis for jurisdiction over detention

  claims independent from removal proceedings is similarly without merit. If fact, with regard to

  nationality claims, Congress has specifically granted district courts exclusive habeas jurisdiction

  over the issue of whether the detainee is an alien. See 8 U.S.C. § 1252(e)(2). The only other

  exception granted by Congress is that individuals raising nationality claims in the course of their

  removal proceedings may also raise such claims in criminal proceedings. See 8 U.S.C.

  § 1252(b)(7)(B). Thus, where the exceptions specifically provided by Congress do not apply to

  Plaintiff, the intent of Congress to require that nationality claims raised in removal proceedings

  be exhausted in the course of those proceedings is even more clear. See 8 U.S.C. § 1252(b)(5).

         Here, the issue in Plaintiff’s case is not collateral to the issue in her removal proceedings.

  In fact, it was the only defense Plaintiff presented in response to the charge of her removability

  and directly addressed by the Arlington Immigration Court. Thus, at a minimum, the nationality

  claim from the passport application “arose in connection with” the removal proceedings because

  the Plaintiff raised the issue in her removal proceeding and it is the sole issue enveloping all

  aspects of her case. Plaintiff’s nationality claim is not independent of removal proceedings, and

  finding subject matter jurisdiction for a separate claim would result in precisely the type of

  fragmentation rightfully avoided by the Aguilar court.

                                                   10

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 10 of 18 Pageid#: 242
        Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 77 of 101



  B.     Alternatively, This Court Should Grant Defendants’ Motion For Summary
         Judgment Where Plaintiff Does Not Dispute The Date The Egyptian Embassy
         Reported Her Father’s Duties Were Terminated, And Where Defendants’ Are
         Accordingly Entitled to Judgment As A Matter Of Law.

         Plaintiff offers three categories of responses in opposition to Defendants’ Motion for

  Summary Judgment. She argues that Defendants’ Motion for Summary Judgment: (1) fails as a

  matter of law, (2) should be denied because there are material facts at issue, and (3) should be

  denied because Plaintiff is entitled to further discovery. None of these arguments have merit,

  and for the following reasons, the Court should grant Defendants’ Motion for Summary

  Judgment.

         First, as noted in Defendants’ original motion, the Court is compelled to grant a moving-

  party’s motion for summary judgment where “the evidence is so one-sided that one party must

  prevail as a matter of law.” O’Connor v. Consol. Coin Caterers Corp., 56 F.3d 542, 545 (4th

  Cir. 1995) (citations omitted). It is insufficient for a party opposing a motion for summary

  judgment to offer “mere unsupported speculation . . . if the undisputed evidence indicates the

  other party should win as a matter of law.” Emmett v. Johnson, 532 F.3d 291, 297 (4th Cir.

  2008). Moreover, to be considered on summary judgment, “evidence must be in one of the

  forms specified by [Fed. R. Civ. P.] 56(e).” See Orsi v. Kirkwood, 999 F.2d 86, 92 (4th Cir.

  1993). Documents purporting to be public records must also be authenticated. See Fed. R. Evid.

  901; Vulcan Iron Works, Inc. v. Polish American Machinery Corp., 479 F.Supp. 1060, 1067-68

  (S.D.N.Y. 1979).

         In opposition to Defendants’ Motion for Summary Judgment, Plaintiff asserts a number

  of facts that she believes support her claim that she was born a U.S. citizen:




                                                  11

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 11 of 18 Pageid#: 243
        Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 78 of 101



         (1)     Plaintiff was born in the United States four months after her father’s duties ended
                 as a military attaché to the Egyptian Embassy;
         (2)      Plaintiff was born five months after her father’s A-1 visa expired;
         (3)     At the time of Plaintiff’s birth, her father was in the Arab Republic of Egypt in the
                 service of the Egyptian Air Force;
         (4)     At the time of Plaintiff’s birth, Plaintiff’s mother was illegally present in the
                 United States on an expired A-2 visa and revoked diplomatic passport.

  (Plaintiff’s Memorandum, Dkt. #28, p. 2.) Plaintiff does not contest Defendants’ assertion,

  supported by the certification of the Department of State, that on December 11, 1981, the

  Embassy of Egypt notified the Department of State that the termination date for Plaintiff’s father

  would be December 13, 1981. (See Defendants’ Memorandum, Dkt. #23, Exhibit 1.)

  Accordingly, the Court should grant Defendants’ Motion for Summary Judgment where the sole

  fact necessary for this Court to decide the motion is not contested, and where Plaintiff’s other

  challenges are immaterial, irrelevant, and lack sufficient evidentiary support.

         1.      Based on the Undisputed Material Facts, this Court Should Grant
                 Defendants’ Motion for Summary Judgment where Notification of
                 Termination is the Critical Date for Determining Privileges and Immunities.

         Plaintiff’s Memorandum counters Defendants’ reading of the Vienna Convention on

  Diplomatic Relations (“Vienna Convention”), Apr. 18, 1961, 23 U.S.T. 3227, T.I.A.S. No. 7502,

  and argues that “the ‘evidentiary effect’ of the State Department’s certification is thus bound by

  the Court’s own interpretation of “the treaty’s language, considering the context in which the

  words were used.” Plaintiff’s Memorandum at 5, citing United States v. Al Hamdi, 356 F.3d

  564, 573 (4th Cir. 2004); Tabion v. Mufti, 73 F.3d 535, 537 (4th Cir. 1996). This analysis beings

  with the plan language of the treaty. See, e.g., Eastern Airlines, Inc. v. Floyd, 499 U.S. 530, 534

  (1991). Where the text of a treaty is clear and unambiguous, the courts have no power to insert

  an amendment. See Chan v. Korean Air Lines, Ltd., 490 U.S. 122, 134 (1989). Unlike in Al-

  Hamdi, there is no need for the Court to consider the propriety of the Department of State’s

                                                  12

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 12 of 18 Pageid#: 244
        Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 79 of 101



  interpretation of the Vienna Convention here because the text of the treaty is clear and

  unambiguous.7

         Contrary to Plaintiff’s myopic consideration of only Article 39 of the Vienna Convention,

  three separate articles of the Vienna Convention control this case. Article 10 of the Vienna

  Convention provides that receiving states shall be notified of “[t]he appointment of members of

  the mission, their arrival and their final departure or the termination of their functions with the

  mission.” Vienna Convention, Art. 10(a). Article 43 of the Vienna Convention provides, in

  part, that “[t]he function of a diplomatic agent comes to an end, inter alia: [o]n notification by the

  sending State to the receiving State that the function of the diplomatic agent has come to an

  end.” Vienna Convention, Art. 43(a). Finally, as discussed by Plaintiff, Article 39 of the Vienna

  Convention provides that:

         When the functions of a person enjoying privileges and immunities have come to an end,
         such privileges and immunities shall normally cease at the moment when he leaves the
         country, or on expiry of a reasonable period in which to do so, but shall subsist until that
         time, even in case of armed conflict. However, with respect to acts performed by such a
         person in the exercise of his functions as a member of the mission, immunity shall
         continue to subsist.

  Vienna Convention, Art. 39(2) (emphasis added).

         Accordingly, Plaintiff’s discussion of Article 39 of the Vienna Convention is misguided.

  Plaintiff focuses on the portion of the phrase providing that, “such privileges and immunities

  shall normally cease at the moment when he leaves the country, or on expiry of a reasonable


         7
             In Al Hamdi, the Court found that it had to first consider whether the Department of
  State’s certification was based on a permissible interpretation of the treaty. Al Hamdi, 356 F.3d
  at 569-70. After it found that the Department of State’s certification was based on a reasonable
  interpretation, the Court considered the evidentiary weight of the certification, and found the
  certification was conclusive. Id. at 571-73. It follows that where the plain language controls and
  no interpretation of the Vienna Convention has taken place, the Department of State’s
  Certification should be conclusive.

                                                   13

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 13 of 18 Pageid#: 245
        Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 80 of 101



  period to do so . . . .” Absent from Plaintiff’s discussion, however, is reference to the predicate

  part of Article 39, which provides that the “functions of a person enjoying privileges and

  immunities have come to an end . . . .” Thus, plaintiff’s conclusions that her father’s diplomatic

  immunity ceased either when: (1) he left the United States, or (2) when a reasonable period of

  time passed, are without merit. If Plaintiff’s arguments were true, then presumably any time a

  diplomat with immunity left the United States, he would lose his immunity.

         Rather, upon consideration of Article 43(a) of the Vienna Convention, it becomes clear

  that in order for the functions of a person enjoying privileges and immunities to come to an end,

  the sending State must send notification to the receiving State. Vienna Convention, Art. 43(a).

  Accordingly, the date of termination for purposes of privileges and immunities under the Vienna

  Convention is controlled in this case by the date of termination reported by the Egyptian

  Embassy to the Department of State. Plaintiff does not contest that this date is December 13,

  1981, and that the date falls after Plaintiff’s birth. Thus, applying the plain language of the

  Vienna Convention, Plaintiff’s father maintained privilege and immunities until the date the

  Egyptian Embassy reported as his termination date – December 13, 1981 – which means that as a

  matter of law, Plaintiff was not born subject to the jurisdiction of the United States, is not a U.S.

  citizen, and is not entitled to a passport.8 This factual finding, based on a plain reading of the

  Vienna Convention, and reflected in the certifications filed by the Department of State in this


         8
            Plaintiff’s reliance on United States v. Aritzi, 229 F. Supp. 53 (S.D.N.Y. 1964), for the
  proposition that a foreign government should determine whether someone is in diplomatic status
  is readily distinguishable. There, Uruguay never sent the Department of State notice of the
  arrival of the criminal defendant in a diplomatic capacity. Id. at 55. Moreover, even if they had,
  the court’s analysis is based on the ability of a sending State to waive diplomatic immunity of
  one of its officers. Id. at 54. Here, the question is one of termination of duties pursuant to notice
  to the receiving State under the Vienna Convention, not waiver of immunity by the sending
  State.

                                                   14

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 14 of 18 Pageid#: 246
        Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 81 of 101



  matter, is entitled to conclusive weight by this Court. Al Hamdi, 356 F.3d at 573 (affirming

  judgment of lower court that found Department of State’s certification of diplomatic status was

  conclusive as to diplomatic immunity).

          2.      Even if the Court does not Defer to the Department of State’s Certification,
                  the Court should Still Grant Defendants’ Motion for Summary Judgment
                  where Plaintiff’s Factual Challenges are Immaterial, Irrelevant, and Lack
                  Proper Evidentiary Support.

          In support of Plaintiff’s Memorandum, Plaintiff avers that summary judgment should not

  be granted to Defendant because there are material facts at issue and Plaintiff requires discovery.

  Where this Court should find that Defendants are correct as a matter of law, and that Article

  43(a) of the Vienna Convention regarding notification controls the immunities provided for at

  Article 39 of the Vienna Convention, the only relevant and material fact is the date of

  termination reported by the Egyptian Embassy to the Department of State. Plaintiff never

  contests this fact.

          Instead, Plaintiff avers that there are documents from the Egyptian Embassy that report a

  termination date for Plaintiff’s father of June 11, 1981. (Plaintiff’s Memorandum, Dkt. # 28, at

  17, 20, citing Exhibit 3). However, Plaintiff fails to allege, or support with evidence, that the

  June 11, 1981, date was reported to the Department of State as required by Article 43(a) of the

  Vienna Convention. The documents referenced at Exhibit 3 to Plaintiff’s Memorandum only

  support a finding that documents were transmitted to the Department of State, but the only

  indication of the content of these documents is Plaintiff’s own speculation. Moreover, even were

  the Court to consider the exhibits submitted along with Plaintiff’s complaint, these documents

  similarly fail to establish the required notification, fail to fall within the requirements of Fed. R.

  Civ. P. 56(e), and are unauthenticated as required by Fed. R. Evid. 901.


                                                    15

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 15 of 18 Pageid#: 247
        Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 82 of 101



         Plaintiff also attempts to place at issue the departure date reported on the Notice of Final

  Departure of Foreign Diplomatic Officer, Exhibit 1 to Defendants’ Memorandum, the noting

  date for the November 1981 Blue List which listed Plaintiff’s father, and the fact that her father’s

  diplomatic visa expired before the date of termination reported by the Egyptian Embassy. None

  of these dates are relevant or material to the present matter where the date of termination – not

  departure – reported to the Department of State by the Egyptian Embassy controls. Vienna

  Convention, Art. 43(a).

         Finally, for the first time in her Memorandum, Plaintiff challenges whether her father was

  ever “properly accredited with full immunity,” or whether it extended to his family. Where this

  allegation was not raised in Plaintiff’s complaint, it is not properly before the Court now.

  Moreover, that Plaintiff’s father was entitled to full diplomatic immunity that extended to his

  family has been certified by the Department of State and is reflected by the very fact that

  Plaintiff’s father was on the November 1981 Blue List. (See Defendants’ Memorandum, Dkt. #

  23, Exhibit 1.) The Blue List contains the names of “ambassadors, ministers, charges d'affaires,

  counselors, secretaries and attaches of embassies and legations as well as members of the

  Delegation of the Commission of the European Communities,” and “individuals with comparable

  diplomatic status and immunities who are accredited to the United Nations or to the Organization

  of American States, and other individuals who are also accorded comparable diplomatic status.”

  8 C.F.R. § 101.3(a)(2) (emphasis added). The White List, in contrast, contains the names of

  individuals who “enjoy certain diplomatic immunities, but they are not foreign diplomatic

  officers as defined in paragraph (a)(2) of this section.” 8 C.F.R. § 101.3(b). Accordingly, where

  Plaintiff offers no more than speculation to counter the certification of the Department of State




                                                   16

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 16 of 18 Pageid#: 248
        Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 83 of 101



  and the regulatory definition of Blue List, Plaintiff’s challenge to whether her father was

  properly accredited with full immunity that extended to his family is without merit.

                                               CONCLUSION

         For the foregoing reasons Defendants are entitled to dismissal of all claims, and

  alternatively are entitled to summary judgment on the claims involving Plaintiff’s alleged

  citizenship and to dismissal of all other claims.

                                                           Respectfully submitted,

                                                           TIMOTHY J. HEAPHY
                                                           United States Attorney

  Dated: March 5, 2010                                     /s/ Sara Bugbee Winn
                                                           SARA BUGBEE WINN
                                                           Assistant United States Attorney
                                                           United States Attorney's Office
                                                           P.O. Box 1709
                                                           Roanoke, VA 24008
                                                           TEL (540) 857-2254
                                                           FAX (540) 857-2283

                                                           TONY WEST
                                                           Assistant Attorney General
                                                           Civil Division

                                                           ELIZABETH J. STEVENS
                                                           Assistant Director, District Court Section
                                                           Office of Immigration Litigation

                                                           /s/ Jeffrey S. Robins
                                                           JEFFREY S. ROBINS
                                                           Senior Litigation Counsel
                                                           District Court Section
                                                           P.O. Box 868, Ben Franklin Station
                                                           Washington, D.C. 20044
                                                           TEL (202) 616-1246
                                                           FAX (202) 305-7000




                                                      17

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 17 of 18 Pageid#: 249
        Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 84 of 101



                                      CERTIFICATE OF SERVICE

         I hereby certify that I have this 5th day of March, 2010, caused the foregoing

  Memorandum to be electronically filed with the Clerk of the Court using the CM/ECF system,

  which will send notification of such filing to the following:

                         Christine Lockhart Poarch
                         105 Keesling Avenue
                         Salem, VA 24153

                         Chris K. Kowalczuk
                         P.O. Box 11971
                         Roanoke, VA 24022-1971
                                                                  /s/ Jeffrey S. Robins
                                                                  Senior Litigation Counsel




                                                  18

Case 7:09-cv-00169-GEC-mfu Document 31 Filed 03/05/10 Page 18 of 18 Pageid#: 250
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 85 of 101




                 EXHIBIT C
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 86 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 87 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 88 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 89 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 90 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 91 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 92 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 93 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 94 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 95 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 96 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 97 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 98 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 99 of 101
Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 100 of 101
     Case 1:19-cv-00445-RBW Document 25-1 Filed 05/13/19 Page 101 of 101



                            IN THE UNITED STATES DISTRICT
                      COURT FOR THE DISTRICT OF COLUMBIA



   AHMED ALI MUTHANA, individually, and                  Cause No. 1:19-cv-00445
   as next friend of Hoda Muthana and Minor
   John Doe [initials A.M.]                              Judge: Reggie B. Walton

                                                          CIVIL ACTION
          Plaintiff/Petitioner,
          vs.

   Michael Pompeo, in his official capacity as           PROPOSED ORDER
   Secretary of the Department of State,
   Donald J. Trump, in his official capacity as
   President of the United States; and
   William Pelham Barr in his official capacity
   as Attorney General.

          Defendants/Respondents.

[PROPOSED] ORDER DENYING DEFENDANTS’ MOTION TO DISMISS OR IN THE
           ALTERNATIVE FOR PARTIAL SUMMARY JUDGMENT

       Upon consideration of Defendants’ Motion to Dismiss or, in the Alternative for Partial

Summary Judgment (Doc. 19), and Plaintiff’s Response in Opposition to Defendants’ Motion to

Dismiss or in the Alternative Motion for Partial Summary Judgment, it is hereby ORDERED

AND ADJUDGED that:

       Defendants’ Motion to Dismiss or, in the Alternative for Partial Summary Judgment is

DENIED on all counts.



SO ORDERED this ___ day of May, 2019
                                                           _____________________________
                                                                 HON. REGGIE B.WALTON
                                                                   United States District Judge
